                           Case:20-01947-jwb                   Doc #:496 Filed: 06/18/2021                           Page 1 of 24
                                                              United States Bankruptcy Court
                                                               Western District of Michigan
In re:                                                                                                                 Case No. 20-01947-jwb
Barfly Ventures, LLC                                                                                                   Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0646-1                                                  User: admin                                                                Page 1 of 23
Date Rcvd: Jun 16, 2021                                               Form ID: pdf014                                                         Total Noticed: 712
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 18, 2021:
Recip ID                 Recipient Name and Address
db                     + Barfly Ventures, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
aty                      Anh P. Nguyen, Streusand, Landon, Ozburn & Lemmon, LLP, 1801 S. Mopac Expressway, Suite 320, Austin, TX 78746
aty                    + Anthony J. Kochis, Wolfson Bolton PLLC, 3150 Livernois, Suite 275, Troy, MI 48083-5034
aty                    + Brandon Schumacher, 313 S. Washington Square, Lansing, MI 48933-2114
aty                    + Craig E. Zucker, Maddin Hauser Roth & Heller, PC, 28400 Northwestern Hwy., 2nd Floor, Southfield, MI 48034-8348
aty                    + David E. Bevins, Rhoades McKee, 55 Campau Ave. NW, Suite 300, Grand Rapids, MI 49503-2793
aty                    + Denise D. Twinney, Wardrop & Wardrop, P.C., 300 Ottawa Avenue, NW, Suite 150, Grand Rapids, MI 49503-2308
aty                    + Elisabeth M. Von Eitzen, Warner Norcross + Judd LLP, 1500 Warner Building, 150 Ottawa Avenue NW, Grand Rapids, MI 49503-2832
aty                    + Elizabeth B. Vandesteeg, Sugar Felsenthal Grais & Helsinger LLC, 30 N. LaSalle Street, Suite 3000, Chicago, IL 60602-3481
aty                    + Erika R. Barnes, Stites & Harbison, PLLC, 401 Commerce St, Suite 800, Nasville, TN 37219-2490
aty                    + Howard S. Sher, Jacob & Weingarten, PC, 2301 West Big Beaver, Ste 777, Troy, MI 48084-3330
aty                    + James Alan Ziehmer, Michigan Department of Attorney General, PO Box 30754, Lansing, MI 48909-8254
aty                    + Jason H. Rosell, Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, CA 94111-4554
aty                    + Jay L. Welford, Jaffe, Raitt, Heuer & Weiss, PC, 27777 Franklin Rd, Ste 2500, Southfield, MI 48034-8214
aty                    + Jeff A. Moyer, The Bankruptcy Group, Inc., 1547 Godfrey Ave. SW, Wyoming, MI 49509-1067
aty                      John C. Cannizzaro, Ice Miller LLP, Arena District 250 West Street, Suite 700, Columbus, OH 43215-7509
aty                    + John T. Piggins, Miller Johnson, 45 Ottawa Avenue, SW, Suite 1100, Grand Rapids, MI 49503-4265
aty                    + John W. Lucas, Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, CA 94111-4554
aty                    + Judith Greenstone Miller, Jaffe Raitt Heuer & Weiss, PC, 27777 Franklin Road, Ste 2500, Southfield, MI 48034-8214
aty                    + Matthew M. Murphy, Paul Hastings LLP, 71 S. Wacker Drive, 45th Floor, Chicago, IL 60606-4626
aty                      Michael Aaron Brandess, Sugar Felsenthal Grais & Helsinger LLP, 30 N La Salle St Ste 3000, 30 N. LaSalle St., Suite 3000, Chicago, IL
                         60602-3481
aty                    + Michael E. Moore, Miller, Canfield, Paddock and Stone, PLC, 99 Monroe Avenue, NW, Suite 1200, Grand Rapids, MI 49503-2670
aty                    + Michael M. Malinowski, Michael M. Malinowski PLC, 740 Alger Street, S.E., Grand Rapids, MI 49507-3531
aty                    + Michael Robert Bell, Michigan Department of Attorney General, Revenue & Collections Division, PO Box 30754, Lansing, MI
                         48909-8254
aty                    + Nathan S. Gimpel, Paul Hastings LLP, 71 South Wacker Drive, Suite 4500, Chicago, IL 60606-4608
aty                      Nicholas J. Spigiel, Kreis, Enderle, Hudgins & Borsos, PC, PO Box 4010, Kalamazoo, MI 49003-4010
aty                    + Norman C. Witte, Witte Law Office, 119 E Kalamazoo Street, Lansing, MI 48933-2111
aty                    + Patrick E. Sweeney, Rhoades McKee PC, 55 Campau Avenue, N.W., Suite 300, Grand Rapids, MI 49503-2793
aty                    + Paul R. Hage, Jaffe Raitt Heuer & Weiss PC, 27777 Franklin Road, Suite 2500, Southfield, MI 48034-8214
aty                    + Rebecca Marie Smith, State of Michigan, Office of Attorney General, Labor Division, PO Box 30736 Lansing, MI 48909-8236
aty                    + Robert F. Wardrop, II, Wardrop & Wardrop, P.C., 300 Ottawa Avenue, N.W., Ste 150, Grand Rapids, MI 49503-2308
aty                    + Ronald E. Gold, Frost Brown Todd LLC, 3300 Great American Tower, 301 East Fourth St., Cincinnati, OH 45202-4257
aty                    + Rozanne M. Giunta, Warner Norcross & Judd LLP, 715 E. Main Street, Suite 110, Midland, MI 48640-5488
aty                    + Scott A. Wolfson, Wolfson Bolton PLLC, 3150 Livernois, Suite 275, Troy, MI 48083-5034
aty                    + Shannon L. Deeby, Clark Hill PLC, 500 Woodward Avenue, Suite 3500, Detroit, MI 48226-3485
aty                    + Stephen B. Grow, Warner Norcross + Judd, LLP, 1500 Warner Building, 150 Ottawa Avenue NW, Grand Rapids, MI 49503-2832
aty                    + Steven L. Rayman, CBH Attorneys & Counselors, PLLC, 141 East Michigan Avenue, Suite 301, Kalamazoo, MI 49007-3943
aty                      Timothy F. Nixon, Godfrey & Kahn SC, 200 South Washington Street, Suite 100, Green Bay, WI 54301-4298
aty                    + Todd M. Schwartz, Paul Hastings LLP, 1117 S. California Avenue, Palo Alto, CA 94304-1106
                      Case:20-01947-jwb                  Doc #:496 Filed: 06/18/2021                         Page 2 of 24
District/off: 0646-1                                            User: admin                                                              Page 2 of 23
Date Rcvd: Jun 16, 2021                                         Form ID: pdf014                                                       Total Noticed: 712
aty              +   Wesley Jacob Carrillo, Ensz & Jester, P.C., 1100 Main Street, Ste 2121, Kansas City, MO 64105-2133
tr               +   Thomas A. Bruinsma, 6812 Old 28th St. SE, Suite E, Grand Rapids, MI 49546-6933
cr               +   1064 Bardstown, LLC, c/o Erika R. Barnes, 401 Comerce St., Suite 800, Nashville, TN 37219-2490
intp             +   50 Amp Fuse, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   9 Volt, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
op               +   Amherst Consulting, LLC, Attn: Paul R. Hage, 27777 Franklin, Suite 2500, Southfield, MI 48034, UNITED STATES 48034-8222
fa               +   Amherst Partners, LLC, 255 Brown St, Suite 120, Birmingham, MI 48009-6207
cr               +   Corrigan Moving Systems/Corrigan Logistics, c/o Brandon M.H. Schumacher, Foster Swift Collins & Smith PC, 313 S Washington
                     Square, Lansing, MI 48933-2195
intp             +   EL Brewpub, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
cr               +   First Savings Bank, c/o Ronald E. Gold, Esq., Frost Brown Todd LLC, 3300 Great American Tower, 301 East Fourth Street Cincinnati, OH
                     45202-4257
intp             +   GRBC Holdings, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Ann Arbor, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Chicago, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Concessions, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-GR Beltline, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Holland, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Indianapolis, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Kalamazoo, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Kansas City, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49530-0001
intp             +   HopCat-Lexington, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Lincoln, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Louisville, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Madison, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Minneapolis, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   HopCat-Port St. Lucie, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49530-0001
intp             +   HopCat-Royal Oak, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49530-0001
intp             +   HopCat-St. Louis, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49530-0001
cr              #+   Innovo Development Group, LLC, 1321 S. Westnedge Ave., Kalamazoo, MI 49008-1353
cr               +   JK East Beltline Real Estate LLC, c/o Denise D. Twinney, Esq., 300 Ottawa Avenue NW, Suite 150, Grand Rapids, MI 49503-2308
op               +   Jaffe Raitt Heuer & Weiss, P.C., 27777 Franklin, Suite 2500, Southfield, MI 48034, UNITED STATES 48034-8214
fa               +   James Gansman, Rock Creek Advisors, LLC, c/o John W. Lucas, Pachulski Stang Ziehl & Jones LLP, 150 California St 15th Fl San
                     Francisco, CA 94111-4554
cr               +   Liberty Maynard, LLC, 30100 Telegraph Rd, Suite 220, Bingham Farms, MI 48025-4516
intp             +   Luck of the Irish, LLC, 35 Oakes Street SW #400, Grand Rapids, MI 49503-3137
intp             +   MIKE MALINOWSKI, MICHAEL M MALINOWSKI PLC, 740 Alger SE, GRAND RAPIDS, MI 49507-3531
intp             +   Mark Sellers, 1040 Oakleigh Rd NW, Grand Rapids, MI 49504-3715
op               +   Mastodon Ventures, Inc, Robert S. Hersch, 918 Congress Avenue, Suite 100, Austin, TX 78701-2345
intp             +   Mercantile Bank of Michigan, Miller, Canfield, Paddock and Stone, PLC, 99 Monroe Avenue, NW, Suite 1200, Grand Rapids, MI
                     49503-2670
acc              +   Plante & Moran PLLC, c/o Dean Feenstra, 634 Front Avenue, NW, Grand Rapids, MI 49504-5370
cr               +   State of Michigan - Department of Treasury, C/O Revenue & Collections Division, P.O. Box 30754, Lansing, MI 48909-8254
op               +   Sugar Felsenthal Grais & Helsinger, LLP, Attn: Paul R. Hage, Jaffe Raitt Heuer & Weiss, P.C., 27777 Franklin, Suite 2500, Southfield, MI
                     48034 UNITED STATES 48034-8214
8607561          +   1064 Bardstown, LLC, c/o Erika R Barnes Stites&Harbison PLLC, 401 Commerce St Suite 800, Nashville, TN 37219-2490
8607579              222 Venture LLP, 1 East Doty St., Ste. 3, Madison WI 53703
8605243          +   222 Venture, LLP, 200 S Washington Street, Suite 100, Green Bay, WI 54301-4298
8607157         ++   2577 N CLARK LAND TRUST, ATTN C/O LIOR EVAN, 64 GROTON STREET, FOREST HILLS NY 11375-5921 address filed with
                     court:, 2577 N. Clark Land Trust, Parallel Capital LLC Trustee, c/o Lior Evan, 64 Groton Street, Forest Hills NY 11375-5921
8597483         ++   2577 N CLARK LAND TRUST, ATTN C/O LIOR EVAN, 64 GROTON STREET, FOREST HILLS NY 11375-5921 address filed with
                     court:, 2577 N. Clark Land Trust, c/o Lior Evan, 64 Groton Street, Forest Hills, NY 11375-5921
8607162              58 Ionia Holdings LLC, 44 Grandville Ave. SW, Ste. 2, Grand Rapids MI 49503-4064
8599711          +   58 Ionia Holdings, LLC, c/o Patrick Sweeney, Rhoades McKee PC, 55 Campau Avenue, N.W., Suite 300, Grand Rapids, MI 49503-2793
8607443              6280 LLC, 47 S. Pennyslvania St., 1st Floor, Indianapolis IN 46204-3698
8607707              787 Networks, 787 Adelaide St. N, Suite 2, London, Ontario, Canada N5Y2L8
8606690              787 Networks, 787 Adelaide St N Ste 2, London, Ontario N5Y2L8 CA
8607054              A & G Partnership LLC, 117 Center Street, East Lansing MI 48823-4251
8607024              A Closer Look, 460 S. Peachtree St #C, Norcross GA 30071-2433
8607708              A Closer Look LLC, PO Box 936612, Atlanta GA 31192-6612
8606691              A Closer Look, LLC, PO Box 936612, Atlanta GA 31193-6612
8607475              A&L Janitorial Inc., P.O.Box 153, Kalamazoo MI 49004-0153
8607630              A/C Advantage Inc., 1926 SW Biltmore Street, Port Saint Lucie FL 34984-4349
8574348              ADP LLC, P.O. Box 842875, Boston MA 02284-2875
                     Case:20-01947-jwb                Doc #:496 Filed: 06/18/2021                     Page 3 of 24
District/off: 0646-1                                        User: admin                                                         Page 3 of 23
Date Rcvd: Jun 16, 2021                                     Form ID: pdf014                                                  Total Noticed: 712
8607076              ARC Document Solutions LLC, 1009 West Maple Road, Clawson MI 48017-1058
8607580              ASC1, P.O. Box 8779, Madison WI 53708-8779
8574354          +   AXA XL, 190 S. LaSalle St. #950, Chicago IL 60603-3442
8574344          +   Abel Balderas, 1133 Fremont Ave. NW, Grand Rapids MI 49504-4111
8607671              Accurate Electric, 512 Marshall Rd, Valley Park MO 63088-1820
8574345              Ace Lawn Care & Snow Removal, P.O. Box 75, Clawson MI 48017-0075
8607434              Adams Outdoor Advertising, P.O. Box 809140, Chicago IL 60680-9140
8574346              Adaptive Insights, Dept. LA 23246, Pasadena CA 91185-3246
8574347          +   Admiral Insurance Company, 311 S. Wacker Dr. #3225, Chicago IL 60606-6668
8607445              Advantage Water Cond. Inc., 5348 Victory Dr., Suite B, Indianapolis IN 46203-5919
8606692              Airgas National Carbonation, PO Box 734673, Dallas TX 75373-4673
8574349              Airgas USA LLC, P.O. Box 734445, Chicago IL 60673-4445
8574350          +   Allegra, 3983 Linden Ave SE, Grand Rapids MI 49548-3431
8591707          +   Allegra Marketing Print Mail, 3983 Linden Ave SE, Grand Rapids, MI 49548-3431
8607609              Allen Industries Inc, 28054 Center Oaks Court, Wixom, MI 48393-3363
8607519              Allen's Kentucky Mechanical, 130 S. Killarney Dr., Richmond KY 40475-2310
8607477              Alliance Beverage Distributing, 4490 60th Street SE, Grand Rapids MI 49512-9631
8600623          +   Alliance Real Property Holding Co. LLC, 1811 N. Dixie Hwy, West Palm Beach, FL 33407-6505
8607446              Alpha Baking Company, 36230 Treasury Center, Chicago IL 60694-6200
8607672              AlphaBeta Brewery LLC, 4310 Fyler Ave, Saint Louis MO 63116-1802
8607447              Ambius, PO Box 14086, Reading PA 19612-4086
8607673              Ameren Missouri, P.O. Box 88068, Chicago IL 60680-1068
8607478              American Leak Detection, P.O. Box 2073, Portage MI 49081-2073
8574351         #+   Andrew Woodruff, 2731 Colton Ave SE, Grand Rapids MI 49506-4930
8574352          +   Arena Group, LLC, 85 Las Quebradas Lane, Alamo CA 94507-1645
8606693              Armock Mechanical, 745 South State Street, Sparta MI 49345-1580
8607025              Arrowaste, Inc., P.O.Box 828, Jenison MI 49429-0828
8607610              Aspen Waste Systems Inc, 2951 Weeks Ave. SE, Minneapolis MN 55414-2833
8607611              Attorney General for Minnesota, 445 Minnesota Street, Saint Paul MN 55101-2190
8607520              Attorney General of Kentucky, 700 Capital Avenue, Suite 118, Frankfort KY 40601-3449
8607674              Attorney General of Missouri, Supreme Court Building, 207 W. High Street, P.O. Box 899, Jefferson City MO 65102-0899
8607539              Attorney General of Nebraska, 2115 State Capitol, Lincoln NE 68509
8607425              Averus, 3851 Clearview Court, Gurnee IL 60031-1247
8574353          +   AvidXchange Inc, 75 Remittance Dr, Ste 6666, Chicago IL 60675-6666
8607582              B&E's Taphaus Cleaning, P.O. Box 1, Edgerton WI 53534-0001
8595894          +   BB&T Commercial Equipment Capital Corp. now Truist, c/o Branch Banking & Trust Company now T, P.O. Box 1847, 100-50-01-51,
                     Wilson, NC 27894-1847
8607583              BD Clean LLC, P.O. Box 46188, Madison WI 53744-6188
8574358          +   BJP Brew Investments 2, LLC, 5273 140th Ave. NE, Bellevue WA 98005-1024
8574359          +   BJP Brew Investments, LLC, 5273 140th Ave. NE, Bellevue WA 98005-1024
8603827          +   BOSTON SQUARE LOCK & KEY INC, 1625 KALAMAZOO AVE SE, GRAND RAPIDS, MI 49507-2115
8607486              BSE Services, PO Box 456, Jefferson City MO 65102-0456
8607540              Badger Sports Properties, LLC, P.O.Box 843038, Kansas City MO 64184-3038
8607585              Badger State Winery Coop., Benton State Bank, 42 W. Main, P.O. Box 27, Benton WI 53803-0027
8574355          +   Banker Capital, LLC, 6508 Crane Road, Ypsilanti MI 48197-8851
8574356          +   Barfly Management LLC, 1040 Oakleigh Ave. NW, Grand Rapids MI 49504-3715
8606665              Barfly Management, LLC, 35 Oakes Street SW, Suite 400, Grand Rapids, MI 49503-3137
8607675              Bastard Brothers Brewing Co, 2114 Penta Dr, High Ridge MO 63049-2684
8574357          +   Becker & Poliakoff, P.A., 1 EAst Broward Road, Suite 1800, Fort Lauderdale FL 33301-1876
8607077              Beer City Glass, 3413 Roger B Chaffee Memorial Blvd SE, #105, Grand Rapids MI 49548-2356
8607653              Beer City Glass, 3352 Lousma Drive SE, Wyoming MI 49548-2252
8607479              Best Way Disposal, 2314 Miller Road, Kalamazoo MI 49001-4146
8607541              Big Red Worms, 2833 N. 57th St., Lincoln NE 68507-2202
8607055              Black Truck Media & Marketing, 255 Washington St SE, Grand Rapids MI 49503-4350
8598077          +   Black Truck Media & Marketing, 100 Monroe Center NW, Grand Rapids, MI 49503-2802
8606695              Black Trust Media & Marketing, 255 Washington St SE, Grand Rapids MI 49503-4350
8574360          +   Blackhawk, 6220 Stoneridge Mall Road, Pleasanton CA 94588-3260
8574361          +   Borgetto Investments, LLC, 100 Monroe Center NW, Grand Rapids MI 49503-2802
8574362          +   Bose McKinney & Evans LLP, 111 Monument Circle, Ste 2700, Indianapolis IN 46204-5120
8602447          +   Boss Business Solutions, 724 George St, Midland MI 48640-5330
8607056              Boston Square, 1625 Kalamazoo Ave, Grand Rapids MI 49507-2115
8607612              Breakthru Beverage, 489 North Prior Ave, Saint Paul MN 55104-3488
8607164              Brooks Brewing, 52033 VanDyke Ave, Utica MI 48316-3528
                      Case:20-01947-jwb                 Doc #:496 Filed: 06/18/2021                       Page 4 of 24
District/off: 0646-1                                          User: admin                                                            Page 4 of 23
Date Rcvd: Jun 16, 2021                                       Form ID: pdf014                                                     Total Noticed: 712
8607426              Byron Plumbing Inc, 4577 88th Street SW, Byron Center MI 49315-9702
8598079          +   CAD Management, LLC, et al., Wesley J. Carrillo, Ensz & Jester, P.C., 1100 Main Street, Suite 2121, Kansas City, MO 64105-2133
8574365          +   CDL Investments, LLC, 5470 Kenowa Ave. SW, Wyoming MI 49418-9501
8574368          +   CIP Administrative LLC, 3400 Carlisle Street, Ste 430, Dallas TX 75204-1221
8605508          +   CIP Administrative, LLC, Paul Hastings LLP, Attn: Matthew M. Murphy, 71 S. Wacker Drive, Suite 4500, Chicago, IL 60606-4608
8607718              CIP Administrative, LLC, as Administrative A, Paul Hastings LLP, Attn: Matthew M. Murphy, 71 S. Wacker Drive, Suite 4500, Chicago,
                     IL 60606-4608
8607706          +   CIP Administrative, LLC, as Administrative Agent, Paul Hastings LLP, Attn: Matthew M. Murphy, 71 S. Wacker Drive, Suite 4500,
                     Chicago, IL 60606-4608
8607480              CTS Telecom Inc., P.O. Box 33772, Detroit MI 48232-3772
8607487              Cad Managment LLC, 45 Pennsylvania Ave., Ste. 4, Kansas City MO 64105
8607521          #   Calhoun Construction Services, 3307 Gilmore Industrial Blvd., Louisville KY 40213-2174
8593020              CenterPoint Energy, PO Box 1700, Houston, TX 77251-1700
8607613              Centerpoint Energy, P.O. Box 4671, Houston TX 77210-4671
8607488              Central States Beverage, 14220 Wyandotte Street, Kansas City MO 64145-1526
8607587              Certified Refrigeration &, Mechanical, LLC, P.O. Box 8779, Madison WI 53708-8779
8607097              Champion Utilities Billing Ser, P.O. Box 1927, Hobe Sound FL 33475-1927
8574367          +   Christopher Knape, 2530 Maplewood Dr. SE, Grand Rapids MI 49506-4757
8606696              Ciesa Design, 200 E Grand River, Lansing MI 48906-4328
8607449              Citizens Energy Group, P.O. Box 7056, Indianapolis IN 46207-7056
8607588              City Treas. Madison Wisconsin, P.O. Box 2997, Madison WI 53701-2997
8574369          +   City of Ann Arbor, P.O. Box 77000, Dept. #77610, Detroit MI 48277-2000
8607098              City of Ann Arbor Treasurer, Dept. #77602, P.O. Box 77000, Detroit MI 48277-0602
8574370          +   City of East Lansing, Attn: Treasury, 410 Abbot Road, East Lansing MI 48823-3321
8607057              City of East Lansing Treasurer, 410 Abbot Road, Room 103, East Lansing MI 48823-3321
8574372          +   City of Grand Rapids Treasurer, 300 Monroe Ave. NW, Grand Rapids MI 49503-1099
8574373              City of Grand Rapids Treasurer, 300 Monroe Ave. NW, Room 220, Grand Rapids MI 49503-2296
8607435              City of Holland, 270 S. River Ave., Lamont MI 49430
8580734          +   City of Holland, c/o Ronald J. VanderVeen, 321 Settlers Road, Holland, MI 49423-3778
8607481              City of Kalamazoo Treasurer, 241 W. South Street, Kalamazoo MI 49007-4796
8607490              City of Kansas City, Revenue Division, P.O. Box 843322, Kansas City MO 64184-3322
8607543              City of Lincoln Treasurer, 555 South 10th Street, Suite 103, Lincoln NE 68508-2830
8610178          +   City of Madison Treasurer, 210 Martin Luther King Jr. Blvd, Room 107, Madison WI 53703-3342
8607589              City of Madison Treasurer, City-County Building, 210 Martin Luther King Jr. Blv, Room 107, Madison WI 53703-3342
8614207          +   City of Madison Water Utility, Andre Small, 119 E Olin Ave, Madison WI 53713-1431
8607633              City of Port St. Lucie, P.O. Drawer 8987, Port Saint Lucie FL 34985-8987
8574374              City of Royal Oak, P.O. Box 64, Royal Oak MI 48068-0064
8607654              City of Royal Oak Treasurer, City of Royal Oak - Taxes, P.O. Box 64, Royal Oak MI 48068-0064
8607678              City of St. Louis, Gregory F.X. Daly - Collector, of Revenue, 200 Market Street, Rm. 410, Saint Louis MO 63103-2841
8607679              City of University City, 6801 Delmar Blvd, University City MO 63130-3104
8574375          +   Clevland Menu Printing, Inc., 1441 E. 17th Street, Cleveland OH 44114-2012
8574376          +   Club Lincoln, 401 Westport Road, Kansas City MO 64111-3004
8607634              Cocamo Distributing Inc., 385 Williams Point Blvd. #2, Cocoa FL 32927-4620
8607079              Coloma Frozen Foods, 4145 Coloma Road, Coloma MI 49038-8967
8607522              Columbia Gas, 2001 Mercer Rd., Lexington KY 40511-1018
8607450              Comfort Systems USA Indiana, 271 Fortune Circle East, Suite F, Indianapolis IN 46241
8607614          #   Commercial Gaskets of, 2637 27th Ave. S, Ste. #3, Minneapolis MN 55406-1564
8607680          +   Commercial Kitchen Services, 808 Hanley Industrial Ct., Saint Louis MO 63144-1403
8574378              Compeat, Inc., Dept. 0397, P.O. Box 120397, Dallas TX 75312-0397
8607615              Conference Technologies Inc, P.O. Box 66726, Saint Louis MO 63166-6726
8574379          +   Congruent Credit Opportunities, Matt Killebrew, 3400 Carlisle Street, Suite 400, Dallas TX 75204-1268
8574380          +   Congruent Investment Partners, CIP Administrative, LLC, Attn: Matt Killebrew, 3400 Carlisle Street, Ste. 430, Dallas TX 75204-1221
8574382          +   Corrigan Logistics, 23923 Research Drive, Farmington MI 48335-2630
8607655              Corrigan Moving Systems, 23923 Research Drive, Farmington Hills MI 48335-2630
8607681              Corvus of St. Louis, PO Box 1604, Maryland Heights MO 63043-0604
8607635              Coverall North America, Inc., 2955 Mementum Place, Chicago IL 60689-5329
8579883          +   Coverall of West Michigan, 5075 Cascade Rd SE, Suite L, Grand Rapids, MI 49546-3751
8607436              Coverall of Western Michigan, P.O. Box 72346, Cleveland OH 44192-0002
8606698              Cozzini Bros Inc, 350 Howard Ave, Des Plaines IL 60018-1908
8607682              Craft Republic LLC, 1824 S 3rd St, Saint Louis MO 63104-4040
8574383          +   Craig Bush Family, Limited Partnership, 438 South Main Street, Suite 202, Rochester MI 48307-2092
8574384          +   Craig Wish Family Limited, Partnership, c/o Holly Jackson, Kuiper Kraemer, 180 Monroe Ave. NW, #400, Grand Rapids MI 49503-2695
8606699              Creative Ice, 188 Wealthy SW, Grand Rapids MI 49503-4059
                     Case:20-01947-jwb               Doc #:496 Filed: 06/18/2021                    Page 5 of 24
District/off: 0646-1                                       User: admin                                                        Page 5 of 23
Date Rcvd: Jun 16, 2021                                    Form ID: pdf014                                                 Total Noticed: 712
8607028            Crop Marks Printing, 128 Coldbrook NE, Grand Rapids MI 49503-1010
8599428          + Cross Ventures Inc., dba Fish Window Cleaning, 2990 Franklin St SW Ste 113A, Grandville MI 49418-3505
8607684            Crystal Heating & Cooling, PO Box 378, Crystal City MO 63019-0378
8607636            Culligan Port St. Lucie, 694 NW Enterprise Dr., Port Saint Lucie FL 34986-2204
8574385            Culligan of Greater Kansas, P.O. Box 843142, Kansas City MO 64184-3142
8574386          + Cusano Baking Company, 5480 West Hillsboro Blv., Coconut Creek FL 33073-4307
8607637            Cusano Baking Company, 5480 West Hillsboro Blvd., Conconut Creek FL 33073-4307
8607523            D-C Elevator Co., Inc., 709 Mile Point Way, Lexington KY 40510-1008
8581276          + D. Park Smith, Law Office of D. Park Smith, 250 Cherry Springs Rd., Suite 200, Hunt, TX 78024-3010
8607159            DLI Properties LLC, 2000 Brush St., Suite 200, Detroit MI 48226-2251
8607451          # DVCleanIndy, LLC, 12824 Raiders Blvd., Fishers IN 46037-7561
8607590            Dane County Treasurer, 210 Martin Luther King Jr. Blv, Room 114, Madison WI 53703-3342
8574387            Darren M. Malek, Veritas Law Group, 107 W. Michigan Avenue, Floor 5, Kalamazoo MI 49007-3959
8607638            David I. Greenbaum, 333 SE 2nd Avenue, Suite 2000, Miami FL 33131-2185
8607088            Dawson Rubin, 1108 Watson St. SW, Grand Rapids MI 49504-6150
8602747          + Deaton's Mechanical Co Inc, 1435 Brookville Way J, Indpls, IN 46239-1037
8607452            Deaton's Mechanical Co Inc, 1435 Brookville Way, J, J, 1435 Brookville Way, J, INDIANAPOLIS, IN 46239-1037
8607453            Deatons Mechanical Co., 1435 Brookville Way, Ste. J, Indianapolis IN 46239-1037
8605268          + Delta Beer LLC, 167 E Badger Rd, Madison, WI 53713-2708
8607616            Denny's 5th Avenue Bakery, 7840 5th Avenue, Minneapolis MN 55420-1302
8607639            Department of Business and, Professional Regulation, 2601 Blair Stone Rd., Tallahassee FL 32399-6563
8607058            Detroit Cutlery, 16600 Industrial, Roseville MI 48066-1931
8607160            Detroit Taxpayer Service Cente, Coleman A. Young Municipal Cen, 2 Woodward Avenue, Suite 130, Detroit MI 48226-3594
8607563            Docu - Confidential, LLC, 4100 Eastmoor Road, Louisville KY 40218-3002
8601073          + Docu-Confidential, LL C, 4100 Eastmoor Road, Louisville KY 40218-3002
8607544            Domant Property Services, 3904 S. 15th, Lincoln NE 68502-5413
8607437            Dover Grease Traps, Inc., 16585 12 Mile Rd., Fraser MI 48026
8606700            Dover Grease Traps, Inc., 16585 13 Mile Rd., Fraser MI 48026-2540
8607545            Draftex, 8526 L Street, Omaha NE 68127-1627
8574390          + Driscon LLC, 182 N. State Street, Sparta MI 49345-1024
8574391          + Duran Family Trust, 257 Garnet Avenue, San Carlos CA 94070-4532
8574392          + E3 Enterprises, LLC, 6254 Northwood Road, Dallas TX 75225-2821
8606703            Ecolab EcoSure, 26397 Network Place, Chicago IL 60607
8574395          + Egencia, 500 W. Madison, Suite 1000, Chicago IL 60661-2559
8574396          + Ellen Winterburn, 7795 Wedgemont Ct. SE, Alto MI 49302-9777
8607165            Empire Disposal, 1545 Clay St, Unit 5, Detroit MI 48211-1911
8574397          + Engineered Protection Systems, 750 Front Ave NW Ste 300, Grand Rapids MI 49504-4470
8606704            Enviro - Master of West MI, PO Box 12350, Charlotte NC 28220-2350
8607482            Enviro-Master of West Michigan, P.O. Box 12350, Charlotte NC 28220-2350
8574398          + Envoy Facilities Maintenance, 8014 Cumming Hwy, Ste 403-306, Canton GA 30115-9339
8574399          + Erin Lind, 110 N. Birchwood, Louisville KY 40206-1522
8574400          + Excel Pest Control, 2246 Grainger Parkway, Lincoln NE 68512-9518
8607524            Fayette County Sheriff, 150 N. Imestone, Suite 265, Lexington KY 40507-1177
8574401            Fayette Urban County Governmen, P.O. Box 34090, Lexington KY 40588-4090
8607525            Fedex, P.O. Box 371461, Pittsburgh PA 15250-1461
8606705            Field Fire Protection Inc, 4303 40th Street SE, Grand Rapids MI 49512-4102
8607059            Final Clean Pro LLC, 2843 E. Grand River #253, East Lansing MI 48823-6724
8583866          + First Savings Bank, c/o Ronald E. Gold, 301 East Fourth Street, Cincinnati, OH 45202-4245
8574402          + First Savings Bank, c/o Small Business Lending, 702 N. Shore Drive, Suite 300, Jeffersonville, IN 47130-3146
8607617            Fish Window Cleaning, P.O. Box 7304, Saint Paul MN 55107-0304
8600558          + Fish Window Cleaning, P.O. Box 1552, Palm City, FL 34991-6552
8574403          + Fish Window Cleaning, P.O. Box 111, Oshtemo MI 49077-0111
8607428            Fish Window Cleaning, P.O. Box 723, Grandville MI 49468-0723
8574404          + Fish Window Cleaning, P.O. Box 251302, West Bloomfield MI 48325-1302
8607643            Florida Fire & Security, Solutions, Inc., 1985 SW Notre Dame Ave., Port Saint Lucie FL 34953-2499
8589703            Fourth Enterprises, LLC, c/o Streusand Landon Ozburn & Lemmon, 1801 S. MoPac Expressway, Suite 320, Austin, Texas 78746
8574406          + Frank Nesti, 609 Chapin Ave., Birmingham MI 48009-2032
8607166            Freds Key Service, 3470 Second Ave, Grand Rapids MI 49503
8607483            Front Line Safety, 1643 Puddingstone Dr., La Verne CA 91750-5810
8587643         ++ GREATAMERICA FINANCIAL SERVICES CORPORATION, PO BOX 609, CEDAR RAPIDS IA 52406-0609 address filed with
                   court:, GreatAmerica Financial Services Corporation, ATTN: Peggy Upton, P.O. Box 609, Cedar Rapids, IA 52406
8607484            GTW Depot, LLC, 2 West Michigan, Suite 21, Kalamazoo MI 49007
8607099            Gardaworld, 3209 Momentum Place, Chicago IL 60689-0001
                    Case:20-01947-jwb                Doc #:496 Filed: 06/18/2021                     Page 6 of 24
District/off: 0646-1                                       User: admin                                                         Page 6 of 23
Date Rcvd: Jun 16, 2021                                    Form ID: pdf014                                                  Total Noticed: 712
8607491            Gargoyle Security Inc, 4321 Pittman Rd, Kansas City MO 64133-1445
8574407          + Garry Boyd, 1855 Colfax Avenue, Grand Haven MI 49417-2303
8607485         #+ Gather Technologies, 715 Peachtree St. NE, Suite 8, Atlanta GA 30308-2181
8607438            Geenen DeKock Properties, LLC, 12 W. 8th St. #250, Holland MI 49423-3179
8574408          + Gemini Media LLC, 401 Hall Street SW, Suite 331, Grand Rapids, MI 49503-6501
8590689          + Gemini Media LLC, 5750 New King Drive Ste 100, Troy MI 48098-2696
8607591            General Beer Distributors, 6169 McKee Rd., Madison WI 53719-5104
8607592            General Beverage, 6169 McKee Rd., Madison WI 53719-5104
8574409          + Genevieve Gudebski Trust, 1561 Rancho View Road, Lafayette CA 94549-2236
8607593            Giant Jones Brewing, LLC, 931 E. Main St., Suite 9, Madison WI 53703-2956
8607644            Gold Coast Linen Service, 1811 N. Dixie Hwy., West Palm Beach FL 33407-6505
8574410          + Gordon Food Service, Dept CH 10490, Palatine IL 60055-0001
8607732            Gordon Food Service, Inc., Jason M. Torf, Ice Miller LLP, 200 W. Madison St., Suite 3500, Chicago, IL 60606-3417
8605573          + Gordon Food Service, Inc., c/o Jason M. Torf, Ice Miller LLP, 200 W. Madison St., Suite 3500, Chicago, IL 60606-3417
8606707            Grand Rapids Children's Museum, 11 Sheldon Ave NE, Grand Rapids MI 49503-3277
8607033            Grand Rapids Income Tax Dept., P.O. Box 109, Grand Rapids MI 49501-0109
8574411          + Great America Financial, Services, PO Box 660831, Dallas TX 75266-0831
8607034            Great America Financial Serv., P.O. Box 660831, Dallas TX 75266-0831
8606708            Great Lakes Sport & Social, Club LLC, 2945 Division Ave S, Grand Rapids MI 49548-1151
8603649          + Great Lakes West, LLC, 24475 Red Arrow Highway, Mattawan, MI 49071-9762
8574412            GreatAmerica Printer, P.O. Box 660831, Dallas TX 75266-0831
8607454            Green With Indy LLC, 3514 Calibogue Circle, Indianapolis IN 46228-6601
8574413          + Green for LIfe, 26999 Central Park Blvd, Suite 200, Southfield, MI 48076-4145
8582792          + Gregory FX Daly,, Collector of Revenue, 1200 Market St., Room 410, St Louis, MO 63103-2841
8607685            Grey Eagle Distributing, 2340 Millpark Dr, Maryland Heights MO 63043-3569
8607167            HC Woodward LLC, 477 Lake Park, Birmingham MI 48009-4603
8605344          + HC Woodward, LLC, Wolfson Bolton PLLC, 3150 Livernois, Ste. 275, Troy, MI 48083-5034
8574415          + HCBF, LLC, 117 Center Street, East Lansing MI 48823-4251
8607564            HMC Service Company, P.O. Box 32160, Dept. #136, Louisville KY 40232-2160
8574416          + HMS Equity holdings, Matt Killebrew, 3400 Carlisle Street, Suite 400, Dallas TX 75204-1268
8574417          + HNI Risk Advisors, PO Box 510187, New Berlin WI 53151-0187
8607060            HOODZ North America, 731 Fairfield Ct., Ann Arbor MI 48108-8901
8600347          + HOODZ North America, LLC, 185 Oakland Ave, Suite 150, Birmingham MI 48009-3430
8574420          + HR Collaborative LLC, 678 Front Ave NW Ste 265, Grand Rapids MI 49504-5300
8574414          + Happy PR, 1059 Wealthy St SE #202, Grand Rapids MI 49506-1689
8603671          + Hayes Mechanical, 11825 Olive Street, La Vista, NE 68128-2947
8607546            Hayes Mechanical, 5959 S. Harlem Ave., Chicago IL 60638-3131
8607594            Hillsboro Brewing Company, 611 Enterprise Drive, Hillsboro WI 54634-4400
8574418          + Hoekstra Electrical Services, 80 W. 64th Street, Holland MI 49423-9356
8607526            Holston Gases, 357 Blue Sky Parkway, Lexington KY 40509-9444
8574419            HotSchedules.com, Inc., P.O. Box 848472, Dallas TX 75284-8472
8607168          # Humidity Controls LLC, 3573 Port Cove Drive, Waterford MI 48328-4583
8574421          + Hyatt Place Royal Oak, 422 N Main St, Royal Oak MI 48067-1813
8607565            Hypercore Networks Inc., 2024 W. 15th Street, Plano, TX 75075-7363
8574422          + ID Watchdog Inc, PO Box 71221, Charlotte NC 28272-1221
8607595            Ice Town, 27766 Network Place, Lockbox 27766, Chicago IL 60673-1277
8607158            Illinois Attorney General, 100 West Randolph Street, Chicago IL 60601-3271
8574424            Indeed Inc, Mail Code 5160, PO Box 660367, Dallas TX 75266-0367
8607456            Indiana Attorney General's Off, Indiana Government Center Sout, 302 W. Washington St., 5th Fl., Indianapolis IN 46204-4701
8607461            Indianapolis Power & Light Co., P.O. Box 10, Indianapolis IN 46206-0011
8607566            Industrial Contractors Skanska, P.O. Box 28, Evansville IN 47702
8574425          + Information Professionals Inc, Dept 888, PO Box 299, Emerson NJ 07630-0299
8607645          # Innovo Development Group - PSL, 1321 S. Westnedge Ave., Kalamazoo MI 49008-1353
8574427         #+ Innovo Development Group - RO, 1321 S Westnedge Ave, Kalamazoo MI 49008-1353
8607646          # Innovo Development Group, LLC, Innovo PSL Office, LLC, 1321 South Westnedge Avenue, Kalamazoo, MI 49008-1353
8603537          + Innovo Development Group, LLC, Innovo PSL Office, LLC / Innovo Royal Oa, Innovo St. Louis, LLC, 1321 South Westnedge Avenue,
                   Kalamazoo, MI 49008-1353
8607686          # Innovo Development Group-STL, 1321 S Westnedge Ave, Kalamazoo MI 49008-1353
8574428          + Insite Business Solutions, PO Box 8494, Holland MI 49422-8494
8607081            Ionia Ventures Holdings, LLC, c/o Patrick Sweeney, Rhoades McKee PC, 55 Campau Avenue, N.W., Suite 300, Grand Rapids, MI
                   49503-2793
8607082            Ionia Ventures LLC, 4380 Brockton Drive SE, Ste. 1, Grand Rapids MI 49512-4108
8607429            JK East Beltline Real Estate, 1345 West Star Drive, Suite 2, Shelby Township MI 48315
                     Case:20-01947-jwb                 Doc #:496 Filed: 06/18/2021                        Page 7 of 24
District/off: 0646-1                                          User: admin                                                            Page 7 of 23
Date Rcvd: Jun 16, 2021                                       Form ID: pdf014                                                     Total Noticed: 712
8604119          + JK East Beltline Real Estate, LLC, Kent Ward, 13405 W. Star Drive, Suite 2, Shelby Township, MI 48315-2706
8607492            Jackson County Courthouse, Collections Department, 415 E. 12th Street, Suite 100, Kansas City MO 64106-2755
8574429          + Jacob and Annie Kibler, 7708 Canary Lane, Jenison MI 49428-7956
8607100            James Ferrari and Sons Inc., 148 Groesbeck, Mount Clemens MI 48043-1525
8574430          + James Snelson, 104 South G Street, Midland TX 79701-6607
8607567            Jani - King of Louisville, 609 Reliability Circle, Knoxville TN 37932-3370
8607101            Jani - King of Michigan, Inc., 15434 Collections Center Drive, Chicago IL 60693-0001
8605572          + Jason M. Torf, Ice Miller LLP, 200 W. Madison St., Suite 3500, Chicago, IL 60606-3417
8607568            Jefferson County Sheriff, 531 Court Place, Suite 604, Louisville KY 40202-3394
8574432         #+ Jeffrey Sorum, 18329 Frontier Place, Eden Prairie MN 55347-4183
8574434          + Jill Spruit, 2162 Shenandoah Dr. NW, Grand Rapids MI 49504-5912
8574433         #+ Jill and George Golder, 900 20th Avenue South, Unit 815, Nashville TN 37212-2239
8574435          + Joe Mansueto, 400 North Michigan Ave., Suite 350, Chicago IL 60611-4105
8607089            John Sinkevics, 7491 Las Palmas Dr. NE, Rockford MI 49341-9580
8574437          + Joseph and Michelle Verbrugge, Family Trust UAD June 21, 2010, 1720 Flowers Crossing Dr. NE, Grand Rapids MI 49525-9523
8574438          + Justin Pollock, 1310 Aberdeen Street, Grand Rapids MI 49505-3825
8574439          + K - Data Systems LLC, 678 Front Ave. NW, Suite 3, Grand Rapids MI 49504-5323
8607527            KU a PPL Company, P.O. Box 9001954, Louisville KY 40290-1954
8608543          + Kaats Water Conditioning - Culligan, PO Box 140714, Grand Rapids MI 49514-0714
8574441          + Kalamazoo County Health and, Community, Environmental Healt, 311 E. Alcott Street, Kalamazoo, MI 49001-6169
8607493            KegWorks, 1460 Military Road, Rear Building, Buffalo NY 14217-1363
8606709            Kent County Health Department, 7 Fuller Ave. NE, Grand Rapids MI 49503
8607528            Kentucky American Water, P.O. Box 371880, Pittsburgh PA 15250-7880
8607569            Kentucky Dept. of Revenue, 501 High Street, Frankfort KY 40601-2103
8607570            Kentucky Dept. of Revenue, Division of Sale and Use Tax, Station 67, P.O. Box 181, Frankfort KY 40602-0181
8607571            Kentucky Dept. of Revenue, P.O. Box 856905, Louisville KY 40285-6905
8607529            Kentucky Utilities Company, 820 W. Broadway, Louisville, KY 40202-2218
8607035            Kermit Harris, 1701 Southampton, Grand Rapids MI 49508-2646
8574442          + Kevin Kozak, 2757 Copper Hill Drive, Grand Rapids MI 49525-3188
8574443          + Khaled Ibrahim, 7308 N. Tipton Avenue, Kansas City MO 64152-4608
8607687            Knoebel Construction Inc, 18333 Wings Corporate Drive, Chesterfield MO 63005-4036
8574445            LASEP, LLC, c/o Learfield Communications, P.O. Box 843038, Kansas City MO 64184-3038
8574447            LG&E, P.O. Box 9001960, Louisville KY 40290-1960
8607572            LOUISVILLE GAS AND ELECTRIC COMPANY, PO BOX 9001960, LOUISVILLE KY 40290-1960
8574446            Learfield Communications, LLC, c/o Learfield IMG College, P.O. Box 843038, Kansas City MO 64184-3038
8606710            Lee Shore-Lemon Wheeler Building LLC, c/o CWD Real Estate Investment, 50 Louis St NW, Ste. 600, Grand Rapids MI 49503-2645
8607618            Legend Companies, 12467 Boone Ave, Ste 1, Savage MN 55378-1283
8601075          + Legend Mechanical, Inc., 12467 Boone Ave, Savage MN 55378-1282
8607102            Leonard's Syrups, 4601 Nancy, Detroit MI 48212-1298
8607530            Lex-Rooter Sewer & Drain, Cleaning, 320 United Ct., Ste. 3, P.O. Box 54805, Lexington KY 40555-4805
8607531            Lexington-Fayette Divison, of Revenue, P.O. Box 14058, Lexington KY 40512-4058
8607103            Liberty Maynard LLC, 31 Telegraph Road, Suite 22, Bingham Farms MI 48025
8603548          + Liberty Maynard, LLC, 30100 Telegraph Suite 218, Bingham Farms, MI 48025-4516
8607549            Lincoln Electric Systems, P.O. Box 2896, Omaha NE 68103
8574448          + Lisa Miller, 1487 Stoney Lake Drive, Holland MI 49424-6176
8607090            Live Nation Worldwide, Inc., 20 Monroe Live, 11 Ottawa Ave. NW, Grand Rapids MI 49503-4620
8607494            Lohr Distributing Co-Missouri, 1100 S 9th Street, Saint Louis MO 63104-3597
8574456          + MI Hop Alliance, 51960 W. 12 Mile Road, Wixom MI 48393-3107
8574461            MLive Media Group, Dept. 77571, P.O. Box 77000, Detroit MI 48277-0571
8574462            MNY Locksmith, LLC, 671 E. Long Road, Bloomfield Hills MI 48304
8574497          + Mac Services Inc, Roto-Rooter, P.O. Box 83617, Lincoln NE 68501-3617
8607647            Mahoney Environmental, 37458 Eagle Way, Chicago IL 60678-0374
8607532            Maid Brigade of Lexington, 634 Brookgreen Lane, Lexington KY 40509-1952
8574452          + Main Street Equity Interest, 1300 Post Oak Blvd., Suite 800, Houston TX 77056-3011
8625023          + Mark A Sellers III, c/o Rachel L. Hillegonds, Miller Johnson, P O Box 306, Grand Rapids MI 49501-0306
8606667            Mark A. Sellers as Trustee of, the Mark Sellers Trust, Dated June 29, 2015, 1 Ionia Ave. SW, Ste. 200, Grand Rapids MI 49503-4145
8574453          + Mark Gray, 918 SW Jeremko Avenue, Port Saint Lucie FL 34953-5665
8607495            Mark One Electric Company, 99 Troost Ave., Kansas City MO 64106
8574454          + Matthew McKissock, 1010 Follett Run Road, Warren PA 16365-1361
8606711            Med - 1 Leonard, 1140 Monroe Ste 150, Grand Rapids MI 49503-1063
8607733            Media Place Partners, 48 Broadway Ave. NW, Grand Rapids MI 49504
8604506          + Mercantile Bank of Michigan, c/o Michael E. Moore, Miller, Canfield, Paddock & Stone, PLC, 99 Monroe Avenue, NW, Suite 1200,
                   Grand Rapids, MI 49503-2670
                    Case:20-01947-jwb                Doc #:496 Filed: 06/18/2021                   Page 8 of 24
District/off: 0646-1                                      User: admin                                                        Page 8 of 23
Date Rcvd: Jun 16, 2021                                   Form ID: pdf014                                                 Total Noticed: 712
8607689            Metropolitan St. Louis Sewer, District, P.O. Box 437, Saint Louis MO 63166-0437
8605319          + Michael A. Steel, Brennan, Manna & Diamond, LLC, 75 E. Market St., Akron, OH 44308-2010
8598076         #+ Michael Moore, 179 Van Rensselaer Blvd., Menands, NY 12204-2002
8607720            Michigan Department of Treasur, City Tax Administration, P.O. Box 30813, Lansing MI 48909-8311
8607037            Michigan Dept. of Treasury, 430 W. Allegan Street, Lansing MI 48933-1592
8607038            Michigan Dept. of Treasury, P.O. Box 30324, Lansing MI 48909-7824
8606712            Michigan Natural Storage Co, 1200 Jude Ave. SW, Grand Rapids MI 49509-1019
8607085            Micro Matic, 2386 Simon Court, Brooksville FL 34604-0751
8607463            Midwest Cutlery Service, P.O. Box 20520, Dayton OH 45420-0520
8574457         #+ Mike Moore, 2010 Alamanda Drive, Miami FL 33181-2624
8574458          + Mills Transfer, 656 Rose Street, Lincoln NE 68502-2098
8607621            Minnesota Dept. of Revenue, Mail Station 1765, Saint Paul MN 55145-1765
8607622            Minnesota Partnership Tax, Mail Station 1760, Saint Paul MN 55145-1760
8607496            Missouri Attorney General, Supreme Court Building, 207 W. High Street, P.O. Box 899, Jefferson City MO 65102-0899
8607690            Missouri American Water, P.O. Box 6029, Carol Stream IL 60197-6029
8607498            Missouri Dept. of Revenue, Collections Department, 415 E. 12th Street, Suite 100, Kansas City MO 64106-2755
8607499            Missouri Dept. of Revenue, Taxation Division, P.O. Box 3000, Jefferson City MO 65105-3000
8607501            Missouri Dept. of Transportati, 105 W. Capital Avenue, Jefferson City MO 65101-6811
8574459          + Missouri Dirctor of Revenue, Missouri Division of Alcohol, of Tabacoo, P.O. Box 456, Jefferson City MO 65102-0456
8607502            Missouri Organic Recycling Inc, 770 E. 40 Hwy., Kansas City MO 64110
8574460          + Mitchelle Jump, 5349 Stoney Brook, Kalamazoo MI 49009-3849
8607464            Monarch Beverage, 9347 E. Pendleton Pike, Indianapolis IN 46236-2768
8574463          + Mr. Handy Man of Louisville, 12200 Shelbyville Road, Suite 205, Louisville KY 40243-1444
8607066            Mr. Handyman Detroit, 10757 Cliffview Dr, South Lyon MI 48178-9292
8607691            Mr. Handyman of Central, St. Louis County, 9 Midland Ave, Ste. D, Maryland Heights MO 63043-2625
8598402          + Mr. Handyman of NE Johnson County, 10595 Widmer Rd, Lenexa, KS 66215-2096
8607503            Mr. Handyman of Northeast, Johnson County, 10595 Widmer St., Lenexa KS 66215-2096
8607067            My Green Michigan LLC, 5834 Michigan Rd, Dimondale MI 48821-9616
8574465          + N2 Ventures, LLC, 2845 Wilson Ave., Grandville MI 49418-3501
8606713            NCR Corporation, PO Box 198755, Atlanta GA 30384-8755
8605533          + NICOLLET RESIDENCES, LLC, Dykema Gossett PLLC, c/o Jonathan E. Aberman, Esq., 10 S. Wacker Dr., Ste. 2300, Chicago, IL
                   60606-7439
8574468          + NIR, 6921 West Remington Drive, Lincoln NE 68532-1800
8580719          + NORTHERN STATES POWER CO(MN) DBA XCEL ENERGY, PO BOX 9477, MINNEAPOLIS, MN 55484-0001
8607040            Nantucket Baking Company, 200 Union NE, Grand Rapids MI 49503-3451
8587847          + Nebraska Industrial Refrigeration, Inc., 6921 W. Remington Drive, Lincoln, NE 68532-1800
8574466          + NetWolves Network Services, P.O. Box 826923, Philadelphia PA 19182-6923
8574467          + Nick's Gyro's LLC, 2727 W. Michigan Ave., Kalamazoo MI 49006-5503
8607624            Nicollet on Fifth Apartments, c/o AEW Management LP, 465 Nicollet Mall, Minneapolis MN 55401-2821
8603580          + No Tie Inc. dba Allen's Kentucky Mechanical, 130 S. Killarney Lane Suite #1, Richmond, KY 40475-2310
8607504            North Kansas City Beverage, 203 East 11th Ave, Kansas City MO 64116-4136
8574469            NorthStar Capital Partners LLC, Attn: Russell C. Youngdahl, Jr, 110 S. Jackson St., Ste. 206, Jackson MI 49201
8574470            NuArx Inc, P.O. Box 771994, Detroit MI 48277-1994
8607440            NuCO2, P.O. Box 417902, Boston MA 02241-7902
8590467          + NuCO2, LLC, 2800 SE Market Place, Stuart FL 34997-4965
8606714            OLO, 285 Fulton Street, 82nd Floor, New York NY 10007-2915
8574471            Oakland County Circuit Court, 1200 N. Telegraph Road, Department 404, Pontiac MI 48341-0404
8607656            Oakland County Health Division, Attn: EHS, 27725 Greenfield Rd., Southfield MI 48076-3625
8584948          + Office Depot, 6600 N Military Trail, Bankruptcy Processing, Boca Raton, FL 33496-2434
8606715            Office Depot, PO Box 633301, Cincinnati OH 45263-3301
8607086            Omega :Yeast Labs, 3030 S Grand Blvd #200, Saint Louis MO 63118-1006
8607505            Open Table, 29109 Network Place, Chicago IL 60673-1291
8574472            Oracle Screening Services Inc, 68 Weiskopf Ave. Suite 15, McKinney TX 75070
8574473          + Organix Recycling, 19065 Hickory Creek Drive, Suite #240, Mokena IL 60448-8597
8574474          + Otis Elevator Company, P.O. Box 73579, Chicago IL 60673-7579
8574475          + Ottawa County Health Dept., 12251 James Street, Suite 200, Holland MI 49424-8942
8607093            Outfront Media/CBS Outdoor, P.O. Box 33074, Newark NJ 07188-0074
8607626            POSitive Solutions Group, 301 Williamston Center Rd, Ste 500, Williamston MI 48895-8502
8607506          + Page Communications, 308 Westport Rd., Kansas City MO 64111-2242
8607648            Paradise Plants, 550 SW Kabot Ave., Port Saint Lucie FL 34953-3053
8607692            Partick David Kuehl, Jr., Suite 1000, 4801 Main Street, Kansas City MO 64112-2551
8574476          + Patty Matters, 3439 Senora Avenue SE, Grand Rapids MI 49508-2510
8574477          + Paytronix Systems Inc, 80 Bridge St, Newton MA 02458-1119
                     Case:20-01947-jwb                Doc #:496 Filed: 06/18/2021                      Page 9 of 24
District/off: 0646-1                                        User: admin                                                          Page 9 of 23
Date Rcvd: Jun 16, 2021                                     Form ID: pdf014                                                   Total Noticed: 712
8574478          + Pellitteri Waste Systems, P.O. Box 259426, 7035 Raywood Road, Madison WI 53713-2271
8607597            Pellitteri Waste Systems, Attn: Roger Cole, 7035 Raywood Road, Monona, WI 53713-2271
8607598            Pepsi - Madison, P.O. Box 7425, Madison WI 53707-7425
8574479          + Perkins Coie LLP, PO Box 24643, Seattle WA 98124-0643
8574481         #+ Phil Crawford, 679 Mountain Avenue, Berkeley Heights NJ 07922-2523
8607599            Phillips Distributing Corp., P.O. Box 7725, 3010 Nob Hill Rd., Madison WI 53713-4051
8598149          + Phillips Distributing Corporation, 3010 Nob Hill Road, Madison, WI 53713-4051
8607508            Pinnacle Imports KC, 2001 Pennsylvania Ave, Kansas City MO 64108-2136
8574482            Pitney Bowes Global, Financial Services, P.O. Box 371887, Pittsburgh PA 15250-7887
8574483          + Pizza Parliament LLC, 199 Deer Run Drive NE, Ada MI 49301-9541
8574484          + Plante & Moran PLLC, 634 Front Ave NW, Grand Rapids MI 49504-5370
8574485            Plaza Storage, LLC, Dept. 9536, P.O. Box 30516, Lansing MI 48909-8016
8607649            Port St. Lucie, Clerk of the Circuit Court, 201 South Indian River Drive, Fort Pierce FL 34950-4336
8607650            Premier Beverage Co., 9801 Premier Parkway, Miramar FL 33025-3200
8607105            Pro Mechanical Services, Inc., P.O. Box 364, Trenton MI 48183-0364
8607509            Produce Alliance, 2055 Nelson Miller Parkway, Louisville KY 40223-2185
8604702          + Produce Alliance, LLC, Attn: Kate Ellis, Esq., McCarron & Diess, 4530 Wisconsin Ave NW, Suite 301, Washington, DC 20016-4667
8574486          + Professional Maintenance, of Michigan, Inc., 1640 Elizabeth NW, Grand Rapids MI 49504-2002
8607600            Professional Pest Control, Inc, 2614 Damon Rd., Madison WI 53713-2388
8574487            Project 35 LLC, c/o Rockford Construction, 61 First Street NW, Grand Rapids MI 49504
8603441          + Project 35, LLC, c/o Jeff A. Moyer, 1547 Godfrey Avenue SW, Wyoming, MI 49509-1067
8607553            Project Oscar LLC, 134 N. 84th St., Omaha NE 68122
8604279          + Project Oscar, LLC, c/o David E. Bevins, Rhoades McKee PC, 55 Campau Ave NW Suite 300, Grand Rapids, MI 49503-2793
8574488            Purchase Power, P.O. Box 371874, Pittsburgh PA 15250-7874
8607068            Pure Pressure Plus LLC, PO Box 4803, East Lansing MI 48826-4803
8607627            Pure Tap Inc, 413 Martha St. S, Stillwater MN 55082-5619
8574489          + QSR Automations Inc, 2301 Stanley Gault Parkway, Louisville KY 40223-4173
8606718            R. L. Schrieber, PO Box 95000-5970, Philadelphia PA 19195-0001
8574490          + R.E. Golden Produce Co., 1337 Gilson Street, Madison WI 53715-2121
8574494          + RLM Services, LLC, 510 Cheshire Drive NE, Grand Rapids MI 49505-4145
8607510            Ramos Upholstery LLC, 556 Central Ave, Kansas City KS 66101-3550
8607465            Reagan Outdoor - Indianapolis, 511 Madison Ave., Indianapolis IN 46225-1105
8606719            Red Tap Solutions, 23207 S Chrysler Dr, Hazel Park MI 48030-1373
8607041            Red Tap Solutions, 23207 South Chrysler Drive, Hazel Park MI 48030-1373
8603652          + Rentokil North America, Attn: Bankruptcy Team, 1125 Berkshire Blvd., Suite 150, Reading, PA 19610-1218
8574491            Republic, 1633 Highwood West, Pontiac MI 48340-1244
8607466            Republic National Dist., 700 W. Morris, Indianapolis IN 46225-1447
8606720            Restaurant Technologies Inc, 12962 Collections Center Dr, Chicago IL 60693-0129
8574493          + Richard Smith, 26 Gibralter Dr. NE, Rockford MI 49341-7703
8574492          + Richard and Bernadette Cooley, 4427 Harvey Avenue, Western Springs IL 60558-1646
8607042            River Dolphin Productions LLC, 119 Paddock Ave SE, Apt 1, Grand Rapids MI 49506-1570
8607658          # River Rouge Brewing Company LL, 111 N Main St, Unit 311, Royal Oak MI 48067-1893
8607431            Rivers Edge Landscape, Management, 5558 West River Dr., Comstock Park MI 49321-8914
8603536          + Robert F. Wardrop, II, Wardrop & Wardrop, P.C., 300 Ottawa Avenue NW, Suite 150, Grand Rapids, MI 49503-2308
8574495          + Rock Creek Advisors LLC, 555 Fifth Avenue, 14th Floor, New York NY 10017-9257
8574496          + Roger Lipton, 983 Park Avenue, New York NY 10028-0808
8607511            Roma Bakery, 3351 NE Choteau Trafficway, Kansas City MO 64117-3134
8607555            Rotella's Italian Bakery, Inc., 6949 S. 108th St., La Vista NE 68128-5703
8607106            Roto Rooter Sewer & Drain, 3901 Besech Road, Suite 600, Ypsilanti MI 48197-9815
8607467            Roto-Rooter Services Company, 5672 Collections Center Drive, Chicago IL 60693-0056
8574498            Round It Up America, P.O. Box 844284, Los Angeles CA 90084-4284
8574499          + Rowster Coffee, 632 Wealthy St SE, Grand Rapids MI 49503-5447
8607659            Royal Oak Storage, 313 E Hudson Ave, Royal Oak MI 48067-3713
8574500            Rutledge Ecenia, P.A., P.O. Box 551, Tallahassee FL 32302-0551
8607094            Ryan Leibinger, 3971 Whispering Way Dr. SE #13, Grand Rapids MI 49546-5876
8607442            SEMCO Energy, P.O.Box 740812, Cincinnati OH 45274-0812
8612747          + SEMCO Energy, Attn: Jamie Bennett, 1411 3rd St, Suite A, Port Huron, MI 48060-5480
8574501          + Saladino Smoke LLC, 758 Ada Way Ave. SE, Ada MI 49301-7817
8607601            Sanimax LLC, 2099 Badgerland Drive, Green Bay WI 54303-4831
8574503          + Schiff Hardin LLP, 233 South Wacker Drive, Suite 7100, Chicago IL 60606-6307
8607043            Screen Ideas, 3257 Union St. SE, Grand Rapids MI 49548-2311
8604749          + Screen Ideas, Inc., 3257 Union SE, Wyoming, MI 49548-2311
8607095            Semi Charmed Life, 888 Seventh Avenue, 7th Floor, New York NY 10106-0700
                    Case:20-01947-jwb                 Doc #:496 Filed: 06/18/2021                      Page 10 of 24
District/off: 0646-1                                         User: admin                                                         Page 10 of 23
Date Rcvd: Jun 16, 2021                                      Form ID: pdf014                                                   Total Noticed: 712
8574504          + Shawn and Alexandria Blonk, 1063 Ardmore SE, Grand Rapids MI 49507-2748
8574505            Smart Care Equipment Solutions, EEC Acquisition LLC, P.O. Box 74008980, Chicago IL 60674-8980
8607069            Sonitrol Great Lakes - MI, PO Box 30516, Dept 9513, Lansing MI 48909-8016
8587848            Sonitrol Great Lakes - Michigan, 7241 Fenton Rosd, Grand Blanc, MI 48439
8574506          + Sonitrol of Lexington, Inc., 3166 Custer Drive, Lexington KY 40517-4000
8607468            Southern Wine & Spirits, 39303 Country Club Dr., Suite A-11, Farmington MI 48331-3415
8574507          + Sparkling Windows Corp., 6820 Lansdown Dr., Dimondale, MI 48821-9431
8607628            Spruce Linen Supply, 9311 Bryant Ave S, Bloomington MN 55420-3486
8607694            St. Louis County, Collector of Revenue, 41 S. Central Avenue, Saint Louis MO 63105-1759
8607469            Stanley Convergent Security, Solutions, Inc., Dept. CH 10651, Palatine IL 60055-0001
8607433            Star 2 Star Communications LLC, P.O. Box 97231, Las Vegas NV 89193-7231
8606721            State of Michigan, 7150 Harris Dr., P.O. Box 30005, Lansing MI 48909-7505
8606722            State of Michigan - MLCC, 7150 Harris Dr, PO Box 30005, Lansing MI 48909-7505
8607533            Steptoe & Johnson PLLC, P.O. Box 247, Bridgeport WV 26330-0247
8607556            Sterling/Glaziers Distributing, 4433 South 96th Streeet, Omaha NE 68127-1241
8574508          + Steve and Allison Cestari, 3182 Baypoint Drive, Rochester MI 48309-1272
8574509          + Stratus Solutions, P.O. Box 211339, Denver CO 80221-0391
8607695            Summit Distributing, 3201 Rider Trail South, Earth City MO 63045-1520
8607696            Superior Elevator Inspections, LLC, 403 Axminister Dr, Ste 101, Fenton MO 63026-2924
8574510          + Suter Mechanical Inc., P.O. Box 22735, Lexington KY 40522-2735
8607470            Swanel Beverage Inc., P.O. Box 1186, Hammond IN 46325-1186
8604704          + Swanel, Inc., E.J. Roviaro, PO Box 1186, Hammond IN 46325-1186
8606723            Swept Away, 5238 32nd Ave, Hudsonville MI 49426-1501
8574513          + TBX, 601 Fifth St. NW, Suite 301, Grand Rapids MI 49504-5182
8606724            TDS, P.O.Box 9451, Palatine IL 60094
8601074          + TECH MASTERS, 2024 SW 6TH ST, LINCOLN NE 68522-1749
8607087            TIAA Commercial Finance Inc, PO Box 911608, Denver CO 80291-1608
8574511          + Tacos El Cunado, 1024 Bridge Street NW, Grand Rapids MI 49504-5025
8574512          + TalentReef, Dept CH 19769, Palatine IL 60055-0001
8607557            Taylor's Drain & Sewer Service, 2201 Sewell Street, Lincoln NE 68502-3851
8574514          + TelDesigns Inc, P.O. Box 2625, Holland MI 49422-2625
8607514            Temp - Con Incorporated, 15670 S Keeler, Olathe KS 66062-3516
8607471            Terminix Processing Center, P.O. Box 742592, Cincinnati OH 45274-2592
8607698            The Delmar Loop, 6150A Delmar, Ste 210, Saint Louis MO 63112-1204
8574515          + The Edelen Company Inc., 4170 Shoreline Drive, Earth City MO 63045-1212
8581186          + The Green Company, Inc., 7310 Woodward Ave, STE 740, Detroit, MI 48202-3165
8574517          + The Lock Up Storage Centers, 701 N. 7th Street, Minneapolis MN 55411-4311
8604726          + The Sweet House Foundation, 254 Fulton St. E, Grand Rapids, MI 49503-3211
8574518          + The Walking Wiener, 1342 Fisk Road SE, Grand Rapids MI 49506-3278
8574519          + Thinc Barfly, LLC, 9500 Downes St. NE, Lowell MI 49331-9772
8574520          + Thinkbox Creative, LLC, 601 Fifth Street NW, Suite 301, Grand Rapids MI 49504-5182
8607169            ThyssenKrupp Elevator Corp., PO box 933004, Atlanta GA 31193-3004
8581277          + ThyssenKrupp Elevator Corp., c/o Law Office of D. Park Smith, 250 Cherry Springs Rd., Suite 200, Hunt, TX 78024-3010
8607515            Tiki Farm Inc, 1120 Calle Cordillera, Ste 101, San Clemente CA 92673-6299
8607516            Time Warner Cable, Box 223085, Pittsburgh PA 15251-2085
8574521          + Todd Kronebusch, 35 Oakes Street SW, Suite 400, Grand Rapids MI 49503-3137
8574522         #+ Todd Kronebusch, 1537 Providence Cove Court, Byron Center MI 49315-9149
8607699            Total Organics Recycling, 39 Old Elam Ave., Valley Park MO 63088-2022
8606725            Town Center Inc, PO Box 2273, Brighton MI 48116-6073
8574523          + Travelers, Account Resolution - Joanne Jones, One Tower Square 0000-FP15, Hartford CT 06183-0001
8574526          + US Signal, 201 Ionia Ave SW, Grand Rapids MI 49503-4136
8606727            Unemployment Services, Inc., 141 Glengary Road, Walled Lake MI 48390
8586935          + UniFi Equipment Finance, Inc., 801 W Ellsworth Rd, Ann Arbor, MI 48108-3314
8607473            UniFirst Corp.-Indianapolis, 4201 Indusrial Blvd., Indianapolis IN 46254-2515
8605320          + UniFirst Corporation - 080, Michael A. Steel, Brennan, Manna & Diamond, LLC, 75 E. Market St., Akron, OH 44308-2010
8605341          + UniFirst Corporation - 082, 75 East Market St., Akron, OH 44308-2010
8605339          + UniFirst Corporation - 088, 75 East Market St., Akron, OH 44308-2010
8605340          + UniFirst Corporation - 096, 75 East Market St., Akron, OH 44308-2010
8605338          + UniFirst Corporation - 150, Michael A. Steel, Brennan, Manna & Diamond, LLC, 75 E. Market St., Akron, OH 44308-2010
8605336          + UniFirst Corporation - 214, Michael A. Steel, Brennan, Manna & Diamond, LLC, 75 E. Market St., Akron, OH 44308-2010
8605343          + UniFirst Corporation - 226, Michael A. Steel, Brennan, Manna & Diamond, LLC, 75 E. Market St., Akron, OH 44308-2010
8605345          + UniFirst Corporation - 248, Michael A. Steel, Brennan, Manna & Diamond, LLC, 75 E. Market St., Akron, OH 44308-2010
8607535            UniFirst Corporation-Lexington, 1191A Brock Mcvey Dr., Lexington KY 40509-4116
                           Case:20-01947-jwb                  Doc #:496 Filed: 06/18/2021                          Page 11 of 24
District/off: 0646-1                                                  User: admin                                                               Page 11 of 23
Date Rcvd: Jun 16, 2021                                               Form ID: pdf014                                                         Total Noticed: 712
8607559                    UniFirst Corporation-Lincoln, 9757 South 140th, Omaha NE 68138-4009
8607576                    UniFirst Corporation-Louisvill, 2900 Blankenbaker Parkway, Louisville KY 40299-2565
8607602                    UniFirst Corporation-Madison, W136 N4863 Campbell Drive, Menomonee Falls WI 53051-7027
8607517                    Unifirst Corporation-, Kansas City, 1103 Erie St North, Kansas City MO 64116-4107
8607108                    Unifirst Corporation-Michigan, 1300 Auburn Ave., Pontiac MI 48342-3381
8607071                    United Electrical Contractors, 1314 N. Larch Street, Lansing MI 48906-4422
8574524                +   United Mobile Power Wash, Inc., P.O. Box 725257, Berkley MI 48072-5257
8574525                +   Untappd, 21 South Front Street, Wilmington NC 28401-4463
8607560                    Uribe Refuse Services, 46 North 48th Street, Lincoln NE 68504
8607474                    Utility Recovery Systems, 1721 S. Franklin Road, Suite 200, Indianapolis IN 46239-2170
8574532                    VSP Insurance Co., P.O. Box 742788, Los Angeles CA 90074-2788
8606728                    Valley City Linen, 10 Diamond Ave SE, Grand Rapids MI 49506-1456
8574527                    Veritiv, 140 Thorn Hill Road, Warrendale PA 15086
8581149                +   Veritiv, Commercial Collection Corp of NY, 34 Seymour St, Tonawanda NY 14150-2126
8607536                    Victorian Square, LLC, 401 West Main St., Suite 313, Lexington KY 40507-1646
8604098                +   Victorian Square, LLC, 3825 Edwards Road, Suite 200, Cincinnati, OH 45209-1288
8607652                    Visionary School of Arts, 1724 SE Indian Street, Stuart FL 34997-4907
8574530                +   Vos Glass, Inc., 902 Scribner NW, Grand Rapids MI 49504-4411
8574531                    Voxx Lighting, P.O. Box 22159, Lincoln NE 68542-2159
8607072                    Waste Management of Michigan, P.O. Box 4648, Carol Stream IL 60197-4648
8574534                    Waste Pro, P.O. Box 865185, Orlando FL 32886-5185
8607603                    Welders Supply Company, P.O. Box 8875, Beloit WI 53512-0875
8598078                +   Wesley J. Carrillo, Ensz & Jester, P.C., 1100 Main Street, Suite 2121, Kansas City, MO 64105-2133
8607577                    Wessel's Draft Design, and Service, 9462 Brownsboro Rd. #151, Louisville KY 40241-1118
8574535                +   West Michigan Document, Shredding LLC, PO Box 459, Hudsonville MI 49426-0459
8607578                    WestRock CP LLC, P.O. Box 49813, Atlanta GA 30384-9813
8574536                +   Western World, 300 Kimball Drive, Suite 500, Parsippany NJ 07054-2187
8606729                    Wi-Fi Guys LLC, 7265 Highway 1, Finland MN 55603-4009
8574537                +   William Holmes, P.O. Box 3728, Midland TX 79702-3728
8574538                +   William Vosseler, 4246 Marber Avenue, Lakewood CA 90713-3054
8574539               #+   Williams Group Inc., 70 Ionia Avenue, Suite 200, Grand Rapids MI 49503-5139
8607537                    Windstream, P.O. Box 9001908, Louisville KY 40290-1908
8607604                    Wirtz Beverage Wisconsin, 500 W. North Shore Dr., Hartland WI 53029-8312
8600624                    Wisconsin Department of Revenue, Special Procedures Unit PO Box 8901, Madison WI 53708-8901
8607606                    Wisconsin Dept. of Revenue, 2135 Rimrock Road, Madison WI 53713-1443
8607608                    Wisconsin Dept. of Revenue, Tax Shelters Program, P.O. Box 8958, Madison WI 53708-8958
8607607                    Wisconsin Dept. of Revenue, P.O. Box 930208, Milwaukee WI 53293-0208
8574540                +   Wisely Inc., 205 E. Washington Street, Suite 2A, Ann Arbor MI 48104-2030
8581684                +   Wolf Tanglefoot, LLC, c/o Rachel L Hillegonds, Miller Johnson, PO Box 306, Grand Rapids, MI 49501-0306
8578860                +   Wolfe Service, LLC, 838 West River Center Dr, Ste B, Comstock Park, MI 49321-9024
8574541                +   Wooten Family Trust, 1637 Santa Rosa Avenue, Santa Barbara CA 93109-2068
8607629                    XCEL Energy, PO Box 9477, Minneapolis MN 55484-9477
8574542                    Yelp Inc., P.O. Box 398857, San Francisco CA 94139-8857
8574543                +   Zurich, 1333 Richwood Dr. SE, Grand Rapids MI 49508-3544
8583963                +   iHeart Media, Inc, 20880 Stone Oak Parkway, San Antonio, TX 78258-7460
8574423                    iHeartMedia, 3964 Collection Center Drive, Chicago IL 60693-0039

TOTAL: 638

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion09.gr.ecf@usdoj.gov
                                                                                        Jun 16 2021 21:30:00      Dean E. Rietberg, Trial Attorney, Office of the US
                                                                                                                  Trustee, The Ledyard Building, 2nd Floor, 125
                                                                                                                  Ottawa NW, Suite 200R, Grand Rapids, MI
                                                                                                                  49503-2865
ust                    + Email/Text: ustpregion09.gr.ecf@usdoj.gov
                                                                                        Jun 16 2021 21:30:00      Michael V. Maggio, Trial Attorney, Office of the
                                                                                                                  US Trustee, The Ledyard Building, 2nd Floor, 125
                                                                                                                  Ottawa NW, Suite 200R, Grand Rapids, MI
                                                                                                                  49503-2865
cr                         Email/Text: lemaster@slollp.com
                                                                                        Jun 16 2021 21:30:00      Fourth Enterprises, LLC f/n/a HotSchedules,
                                                                                                                  c/oStreusand Landon Ozburn & Lemmon, LLP,
                   Case:20-01947-jwb                   Doc #:496 Filed: 06/18/2021                 Page 12 of 24
District/off: 0646-1                                           User: admin                                                     Page 12 of 23
Date Rcvd: Jun 16, 2021                                        Form ID: pdf014                                               Total Noticed: 712
                                                                                                  1801 S. Mopac Expressway, Suite 320, Austin, TX
                                                                                                  78746, UNITED STATES
8607157            Email/Text: Lior.Evan@parallelcapital.com
                                                                           Jun 16 2021 21:30:08   2577 N. Clark Land Trust, Parallel Capital LLC
                                                                                                  Trustee, c/o Lior Evan, 64 Groton Street, Forest
                                                                                                  Hills NY 11375-5921
8597483            Email/Text: Lior.Evan@parallelcapital.com
                                                                           Jun 16 2021 21:30:08   2577 N. Clark Land Trust, c/o Lior Evan, 64
                                                                                                  Groton Street, Forest Hills, NY 11375-5921
8607444            Email/Text: g17768@att.com
                                                                           Jun 16 2021 21:30:00   AT&T, P.O. Box 5080, Carol Stream IL
                                                                                                  60197-5080
8607476            Email/Text: g17768@att.com
                                                                           Jun 16 2021 21:30:00   AT&T Corp, % AT&T Services, Inc., Karen
                                                                                                  Cavagnaro, Lead Paralegal., One AT&T Way,
                                                                                                  Suite 3A104, Bedminster, NJ 07921-2693
8607631            Email/Text: hastings.jones@MYFLORIDALEGAL.COM
                                                                           Jun 16 2021 21:31:00   Attorney General of Florida, PL-01 The Capitol,
                                                                                                  Tallahassee FL 32399-1050
8607581            Email/Text: radkeke@doj.state.wi.us
                                                                           Jun 16 2021 21:29:00   Attorney General of Wisconsin, P.O. Box 7857,
                                                                                                  Madison WI 53707-7857
8606694            Email/Text: bankruptcy@bbandt.com
                                                                           Jun 16 2021 21:30:00   BB&T now Truist, Bankruptcy Section,
                                                                                                  100-50-01-51, P.O. box 1847, Wilson, NC
                                                                                                  27894-1847
8607542          + Email/Text: bankruptcy@blackhillscorp.com
                                                                           Jun 16 2021 21:30:00   BLACK HILLS ENERGY, 1102 EAST FIRST
                                                                                                  STREET, PAPILLION NE 68046-3412
8607586            Email/Text: MARY.AIELLO@WESELLBUD.COM
                                                                           Jun 16 2021 21:31:00   Beechwood Sales & Service, 5350 S. Emmer Dr.,
                                                                                                  New Berlin WI 53151-7365
8607163            Email/Text: codbankruptcynotices@detroitmi.gov
                                                                           Jun 16 2021 21:30:00   Board of Water Commissioners, City of Detroit,
                                                                                                  PO Box 32711, Detroit MI 48232-0711
8598415          + Email/Text: jlower@bsgcraft.com
                                                                           Jun 16 2021 21:31:00   Brewer Supply Group, 800 W. 1st Avenue,
                                                                                                  Shakopee, MN 55379-1148
8607078            Email/Text: jlower@bsgcraft.com
                                                                           Jun 16 2021 21:31:00   Brewers Supply Group, P.O. Box 74769, Chicago
                                                                                                  IL 60694-4769
8574364            Email/Text: dl-csgbankruptcy@charter.com
                                                                           Jun 16 2021 21:31:00   Bright House Networks, P.O. Box 30262, Tampa
                                                                                                  FL 33630-3262
8607080            Email/Text: documentfiling@lciinc.com
                                                                           Jun 16 2021 21:29:00   COMCAST, 41112 CONCEPT DR, PLYMOUTH
                                                                                                  MI 48170-4253
8581961          + Email/Text: bankruptcy_notices@cmsenergy.com
                                                                           Jun 16 2021 21:30:00   CONSUMERS ENERGY COMPANY, Attn:
                                                                                                  Legal Dept, One Energy Plaza, Jackson, MI
                                                                                                  49201-2357
8607683            Email/Text: SMARTIN@CROWNLINEN.COM
                                                                           Jun 16 2021 21:29:00   CROWN LINEN, 215 S JEFFERSON ST,
                                                                                                  MEXICO MO 65265-2843
8616532            Email/Text: SMARTIN@CROWNLINEN.COM
                                                                           Jun 16 2021 21:29:00   Crown Linen Service, 322 E Industrial Dr,
                                                                                                  Columbia IL 62236
8574366            Email/Text: bmg.bankruptcy@centurylink.com
                                                                           Jun 16 2021 21:30:00   Century Link Communications, Business Services,
                                                                                                  P.O. Box 52187, Phoenix AZ 85072-2187
8607677            Email/Text: dl-csgbankruptcy@charter.com
                                                                           Jun 16 2021 21:31:00   Charter Communications, P.O. Box 3019,
                                                                                                  Milwaukee WI 53201-3019
8574371          + Email/Text: grtreasurer@grcity.us
                                                                           Jun 16 2021 21:31:00   City of Grand Rapids, Water & Sewer, 300
                                                                                                  Monroe Ave. NW, Room 49503-1099
8607489            Email/Text: bankruptcy@kcmo.org
                                                                           Jun 16 2021 21:31:07   City of Kansas City, Revenue Division, City Hall,
                                                                                                  2nd Floor, 414 E. 12th Street, Kansas City MO
                                                                                                  64106-2702
8574377            Email/Text: comedbankruptcygroup@exeloncorp.com
                                                                           Jun 16 2021 21:31:00   ComEd, P.O. Box 6111, Carol Stream IL
                                                                                                  60197-6111
8606697            Email/Text: documentfiling@lciinc.com
                                                                           Jun 16 2021 21:29:00   Comcast, PO Box 7500, Southeastern PA
                                                                                                  19398-7500
                   Case:20-01947-jwb                  Doc #:496 Filed: 06/18/2021                 Page 13 of 24
District/off: 0646-1                                          User: admin                                                    Page 13 of 23
Date Rcvd: Jun 16, 2021                                       Form ID: pdf014                                              Total Noticed: 712
8583507          + Email/Text: comedbankruptcygroup@exeloncorp.com
                                                                          Jun 16 2021 21:31:00   Commonwealth Edison Company, ComEd
                                                                                                 Bankruptcy Department, 1919 Swift Drive, Oak
                                                                                                 Brook, IL 60523-1502
8574381          + Email/Text: bankruptcy_notices@cmsenergy.com
                                                                          Jun 16 2021 21:30:00   Consumers Energy, PO Box 740309, Cincinnati
                                                                                                 OH 45274-0309
8607029            Email/Text: brupt1@dteenergy.com
                                                                          Jun 16 2021 21:30:00   DTE Energy, P.O. Box 740786, Cincinnati OH
                                                                                                 45274-0786
8606702            Email/Text: bankruptcynotices@ecolab.com
                                                                          Jun 16 2021 21:30:00   ECOLAB, PO Box 70343, Chicago IL
                                                                                                 60673-0343
8607427            Email/Text: bankruptcynotices@ecolab.com
                                                                          Jun 16 2021 21:30:00   ECOLAB Food Safety Specialties, 24198 Network
                                                                                                 Place, Chicago IL 60673-1241
8574393          + Email/Text: bankruptcynotices@ecolab.com
                                                                          Jun 16 2021 21:30:00   Ecolab Pest Elim Div, 26252 Network Place,
                                                                                                 Chicago IL 60673-1262
8574405            Email/Text: Bankruptcy@fpl.com
                                                                          Jun 16 2021 21:30:00   FPL, General Mail Facility, Miami FL 33188-0001
8607641            Email/Text: g2sogasbnkr@southernco.com
                                                                          Jun 16 2021 21:29:00   Florida City Gas, P.O. Box 5410, Carol Stream IL
                                                                                                 60197-5410
8607642            Email/Text: OGCBankruptcy@floridarevenue.com
                                                                          Jun 16 2021 21:29:00   Florida Dept. of Revenue, 5050 West Tennessee
                                                                                                 Street, Tallahassee FL 32399-0100
8607439            Email/Text: customerservice@hollandbpw.com
                                                                          Jun 16 2021 21:31:00   Holland Board of Public Works, 625 Hastings
                                                                                                 Ave., Holland MI 49423-5475
8607457            Email/Text: g17768@att.com
                                                                          Jun 16 2021 21:30:00   Indiana Bell Telephone Company, Inc., % AT&T
                                                                                                 Services, Inc., Karen Cavagnaro, Lead Paralegal,
                                                                                                 One AT&T Way, Suite 3A104, Bedminster, NJ
                                                                                                 07921-2693
8607459            Email/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV
                                                             Jun 16 2021 21:31:00                Indiana Dept. of Revenue, P.O. Box 7206,
                                                                                                 Indianapolis IN 46207-7206
8607460            Email/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV
                                                             Jun 16 2021 21:31:00                Indiana Dept. of Revenue, P.O. Box 7229,
                                                                                                 Indianapolis IN 46207-7229
8607458            Email/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV
                                                             Jun 16 2021 21:31:00                Indiana Dept. of Revenue, 100 N. Senate Avenue,
                                                                                                 Indianapolis IN 46204-2253
8574341            Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                          Jun 16 2021 21:30:00   Internal Revenue Service, P.O. Box 7346,
                                                                                                 Philadelphia PA 19101-7346
8574431            Email/Text: jay@innovodev.com
                                                                          Jun 16 2021 21:30:00   Jay Gudebski Trust, 1561 Rancho View Road,
                                                                                                 Lafayette CA 94549
8607547            Email/Text: frichards2@johnsonbrothers.com
                                                                          Jun 16 2021 21:30:00   Johnson Brothers, 9320 J Street, Omaha NE
                                                                                                 68127-1207
8574444            Email/Text: tk.paperwork@gmail.com
                                                                          Jun 16 2021 21:30:00   KM Prost, LLC, 957 Leonard Street NW, Grand
                                                                                                 Rapids MI 49504
8607548            Email/Text: cotreasurer@lancaster.ne.gov
                                                                          Jun 16 2021 21:29:00   LANCASTER COUNTY TREASURER'S
                                                                                                 OFFICE, 555 SOUTH 10TH ST STE 102,
                                                                                                 LINCOLN NE 68508-2860
8574449            Email/Text: sseaman@lobbhurst.com
                                                                          Jun 16 2021 21:30:00   Lobb & Hurst, PLLC, 4898 Brownsboro Road,
                                                                                                 Suite 300, Louisville KY 40207-2427
8607062            Email/Text: collections@lbwl.com
                                                                          Jun 16 2021 21:30:00   Lansing Board of Water & Light, PO Box 13007,
                                                                                                 Lansing MI 48901-3007
8599001          + Email/Text: collections@lbwl.com
                                                                          Jun 16 2021 21:30:00   Lansing Board of Water and Light, 1232 Haco Dr,
                                                                                                 Lansing, MI 48912-1610
8607573            Email/Text: bankruptcy@metrorevenue.org
                                                                          Jun 16 2021 21:31:00   Louisville Metro Revenue Comm, 617 W.
                                                                                                 Jefferson Street, Louisville KY 40202-2714
8574450            Email/Text: bankruptcy@lwcky.com
                                                                          Jun 16 2021 21:31:00   Louisville Water Company, 550 South Third
                                                                                                 Street, Louisville KY 40202-1839
                   Case:20-01947-jwb                   Doc #:496 Filed: 06/18/2021                  Page 14 of 24
District/off: 0646-1                                       User: admin                                                           Page 14 of 23
Date Rcvd: Jun 16, 2021                                    Form ID: pdf014                                                     Total Noticed: 712
8574451            Email/Text: bncebn@mge.com
                                                                            Jun 16 2021 21:30:00   Madison Gas and Electric, P.O. Box 1231,
                                                                                                   Madison WI 53701-1231
8607462            Email/Text: MCTBankruptcy@indy.gov
                                                                            Jun 16 2021 21:30:00   Marion County Treasurer, 200 E. Washington
                                                                                                   Street, Suite 1001, Indianapolis IN 46204-3356
8574455          + Email/Text: KSTACEY@MERCBANK.COM
                                                                            Jun 16 2021 21:31:00   Mercantile Bank, 310 Leonard Street NW, Grand
                                                                                                   Rapids MI 49504-4224
8574342          + Email/Text: MarcsBankruptcyUnit@michigan.gov
                                                                            Jun 16 2021 21:31:00   Michigan Department of Treasury, Bankruptcy
                                                                                                   Unit, P.O. Box 30168, Lansing MI 48909-7668
8574343          + Email/Text: UIA-Bankruptcy@michigan.gov
                                                                            Jun 16 2021 21:29:00   Michigan Unemployment Ins. Age, Proof of Claim
                                                                                                   Unit, 3024 West Grand Blvd., Suite 11-500,
                                                                                                   Detroit MI 48202-6024
8607619            Email/Text: mdor.bkysec@state.mn.us
                                                                            Jun 16 2021 21:29:00   Minnesota Dept. of Revenue, 600 North Robert
                                                                                                   Street, Saint Paul MN 55101
8607620            Email/Text: mdor.bkysec@state.mn.us
                                                                            Jun 16 2021 21:29:00   Minnesota Dept. of Revenue, 600 Robert Street N.,
                                                                                                   Saint Paul MN 55101
8621989          + Email/Text: ecfnotices@dor.mo.gov
                                                                            Jun 16 2021 21:30:00   Missouri Department of Revenue, PO Box 475,
                                                                                                   Jefferson City, MO 65105-0475
8607500            Email/Text: ecfnotices@dor.mo.gov
                                                                            Jun 16 2021 21:30:00   Missouri Dept. of Revenue, Taxation Division,
                                                                                                   P.O. Box 840, 65105-0840
8607497            Email/Text: ecfnotices@dor.mo.gov
                                                                            Jun 16 2021 21:30:00   Missouri Dept. of Revenue, 301 W. High Street,
                                                                                                   Jefferson City MO 65101-1517
8574464            Email/Text: bankruptcy.notice@mutualofomaha.com
                                                                            Jun 16 2021 21:31:00   Mutual of Omaha, Policyholder Services, P.O.
                                                                                                   Box 2147, Omaha NE 68103-2147
8607552            Email/Text: Rev.BNC@nebraska.gov
                                                                            Jun 16 2021 21:29:00   NEBRASKA DEPARTMENT OF REVENUE,
                                                                                                   ATTN ATTENTION BANKRUPTCY UNIT, PO
                                                                                                   BOX 94818, LINCOLN NE 68509-4818
8607551            Email/Text: Rev.BNC@nebraska.gov
                                                                            Jun 16 2021 21:29:00   Nebraska Dept. of Revenue, 1313 Farnam Street
                                                                                                   #10, Omaha NE 68102-1881
8607697            Email/Text: wendy.kraus@courts.mo.gov
                                                                            Jun 16 2021 21:30:00   OFFICE OF THE CLERK OF SUPREME
                                                                                                   COURT OF MISSOURI, PO BOX 150,
                                                                                                   JEFFERSON CITY MO 65102-0150
8607441            Email/Text: ksnodgrass@miottawa.org
                                                                            Jun 16 2021 21:30:00   Ottawa County Treasurer, 12220 Filmore Street,
                                                                                                   Room 155, West Olive MI 49460-8986
8607693            Email/Text: LGCBankruptcyLegal@spireenergy.com
                                                                            Jun 16 2021 21:31:00   Spire, Drawer 2, Saint Louis MO 63171-0002
8607651            Email/Text: taxspecialist@tcslc.com
                                                                            Jun 16 2021 21:31:00   St. Lucie County Tax Collector, P.O. Box 308,
                                                                                                   Fort Pierce FL 34954-0308
8605318          + Email/Text: legal@star2star.com
                                                                            Jun 16 2021 21:31:00   Star2Star Communications, LLC, 600 Tallevast
                                                                                                   Road, Suite 202, 600 Tallevast Road, Suite 202,
                                                                                                   Sarasota, FL 34243-3254
8604278          + Email/Text: UIA-Bankruptcy@michigan.gov
                                                                            Jun 16 2021 21:29:00   State of Michigan, Unemployment Insurance
                                                                                                   Agency, Tax Office, POC Unit, Ste.12-650, 3024
                                                                                                   W. Grand Blvd.,, Detroit MI 48202-6024
8606726            Email/Text: accounts.receivable@uline.com
                                                                            Jun 16 2021 21:31:00   ULINE, PO Box 88741, Chicago IL 60680-1741
8586929          + Email/Text: accounts.receivable@uline.com
                                                                            Jun 16 2021 21:31:00   Uline, Inc., 12575 Uline Drive, Pleasant Prairie,
                                                                                                   WI 53158-3686
8574340            Email/Text: donna.justice@usdoj.gov
                                                                            Jun 16 2021 21:31:00   United States Attorney's Offic, Western District of
                                                                                                   Michigan, Bankruptcy Section, P.O. Box 208,
                                                                                                   Grand Rapids MI 49501-0208
8574529            Email/Text: jj.loew@vicinityenergy.us
                                                                            Jun 16 2021 21:30:00   Vicinity Energy Grand Rapids, 50 Louis St NW,
                                                                                                   Suite 500, Grand Rapids MI 49503
8574528            Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                            Jun 16 2021 21:29:00   Verizon Wireless, P.O. Box 660108, Dallas TX
                                                                                                   75266-0108
                         Case:20-01947-jwb                 Doc #:496 Filed: 06/18/2021                        Page 15 of 24
District/off: 0646-1                                              User: admin                                                           Page 15 of 23
Date Rcvd: Jun 16, 2021                                           Form ID: pdf014                                                     Total Noticed: 712
8598741               + Email/Text: rmcbknotices@wm.com
                                                                                   Jun 16 2021 21:31:00     WM CORPORATE SERVICES, INC., 2625 W
                                                                                                            Grandview Rd Ste 150, Phoenix, AZ 85023-3109
8607605                  Email/Text: g17768@att.com
                                                                                   Jun 16 2021 21:30:00     Wisconsin Bell, Inc., % AT&T Services, Inc.,
                                                                                                            Karen Cavagnaro, Lead Paralegal., One AT&T
                                                                                                            Way, Suite 3A104, Bedminster, NJ 07921-2693

TOTAL: 76


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
md                            John T. Gregg
aty             *+            Jason M. Torf, Ice Miller LLP, 200 W. Madison St., Suite 3500, Chicago, IL 60606-3417
8607717         *P++          2577 N CLARK LAND TRUST, ATTN C/O LIOR EVAN, 64 GROTON STREET, FOREST HILLS NY 11375-5921, address
                              filed with court:, 2577 N. Clark Land Trust, Parallel Capital LLC Trustee, c/o Lior Evan, 64 Groton Street, Forest Hills NY
                              11375-5921
8607724         *             787 Networks, 787 Adelaide St. N, Suite 2, London, Ontario, N5Y2L8 CA
8607725         *             A Closer Look LLC, PO Box 936612, Atlanta GA 31192-6612
8607709         *             Airgas National Carbonation, P.O. Box 734673, Dallas TX 75373-4673
8607726         *             Airgas National Carbonation, P.O. Box 734673, Dallas TX 75373-4673
8607710         *             Allegra, 3983 Linden Ave. SE, Grand Rapids MI 49548-3431
8607584         *             Badger Sports Properties, LLC, P.O.Box 843038, Kansas City MO 64184-3038
8607711         *             Black Truck Media & Marketing, 255 Washington St. SE, Grand Rapids MI 49503-4350
8607727         *             Black Truck Media & Marketing, 255 Washington St. SE, Grand Rapids MI 49503-4350
8607632         *             Boss Business Solutions, 724 George Street, Midland MI 48640-5330
8607676         *             Boss Business Solutions, 724 George Street, Midland MI 48640-5330
8607026         *             CIP Administrative, LLC, Paul Hastings LLP, Attn: Matthew M. Murphy, 71 S. Wacker Drive, Suite 4500, Chicago, IL
                              60606-4608
8607728         *             CIP Administrative, LLC, as Administrative A, Paul Hastings LLP, Attn: Matthew M. Murphy, 71 S. Wacker Drive, Suite 4500,
                              Chicago, IL 60606-4608
8606666         *             CIP Administrative, LLP, Paul Hastings LLP, Attn: Matthew M. Murphy, 71 S. Wacker Drive, Suite 4500, Chicago, IL
                              60606-4608
8607712         *P++          COMCAST, 41112 CONCEPT DR, PLYMOUTH MI 48170-4253, address filed with court:, COMCAST, 41112 CONCEPT DR,
                              PLYMOUTH MI 48170-4253
8607729         *P++          COMCAST, 41112 CONCEPT DR, PLYMOUTH MI 48170-4253, address filed with court:, COMCAST, 41112 CONCEPT DR,
                              PLYMOUTH MI 48170-4253
8607027         *             City of Grand Rapids Treasurer, 300 Monroe Ave. NW, Grand Rapids MI 49503-1099
8607713         *             Dover Grease Traps Inc, 16585 13 Mile Rd, Fraser MI 48026-2540
8607730         *             Dover Grease Traps Inc, 16585 13 Mile Rd, Fraser MI 48026-2540
8606701         *             Driscon LLC, 182 N. State Street, Sparta MI 49345-1024
8607714         *             ECOLAB, P.O. Box 70343, Chicago IL 60673-0343
8607731         *             ECOLAB, P.O. Box 70343, Chicago IL 60673-0343
8607030         *             Ecolab Pest Elim. Div., 26252 Network Place, Chicago IL 60673-1262
8607031         *             Engineered Protection Systems, 750 Front Ave. NW, Suite 300, Grand Rapids MI 49504-4470
8607640         *             Fish Window Cleaning, P.O. Box 1552, Palm City FL 34991-6552
8607032         *             Gordon Food Service, Dept. CH 10490, Palatine IL 60055-0001
8606706         *             Gordon Food Service, Inc., c/o Jason M. Torf, Ice Miller LLP, 200 W. Madison St., Suite 3500, Chicago, IL 60606-3417
8607455         *             HOODZ North America, 731 Fairfield Ct., Ann Arbor MI 48108-8901
8607061         *             Happy PR, 1059 Wealthy St SE #202, Grand Rapids MI 49506-1689
8585345         *+            Hoekstra Electrical Services LLC, 80 W 64th St, Holland, MI 49423-9356
8574426         *+            Information Professionals Inc., Department 888, P.O. Box 299, Emerson NJ 07630-0299
8607430         *             JK East Beltline Real Estate, LLC, Kent Ward, 13405 W. Star Drive, Suite 2, Shelby Township, MI 48315-2706
8607083         *             Jason M. Torf, Ice Miller LLP, 200 W. Madison St., Suite 3500, Chicago, IL 60606-3417
8607723         *             MNY Locksmith LLC, 671 E. Long Rd., Bloomfield Hills MI 48304
8607688         *             Mahoney Environmental, 37458 Eagle Way, Chicago IL 60678-0374
8607063         *             Mercantile Bank, 310 Leonard Street NW, Grand Rapids MI 49504-4224
8607036         *             Michigan Department of Treasury, Bankruptcy Unit, P.O. Box 30168, Lansing MI 48909-7668
8607064         *             Michigan Department of Treasury, Bankruptcy Unit, P.O. Box 30168, Lansing MI 48909-7668
8607039         *             Michigan Unemployment Ins. Age, Proof of Claim Unit, 3024 West Grand Blvd., Suite 11-500, Detroit MI 48202-6024
8607065         *             Michigan Unemployment Ins. Age, Proof of Claim Unit, 3024 West Grand Blvd., Suite 11-500, Detroit MI 48202-6024
8607550         *             Mills Transfer Inc, 656 Rose Street, Lincoln NE 68502-2098
8607104         *             My Green Michigan LLC, 5834 Michigan Rd, Dimondale MI 48821-9616
                         Case:20-01947-jwb                 Doc #:496 Filed: 06/18/2021                       Page 16 of 24
District/off: 0646-1                                              User: admin                                                           Page 16 of 23
Date Rcvd: Jun 16, 2021                                           Form ID: pdf014                                                     Total Noticed: 712
8607715         *                NCR Corporation, P.O. Box 198755, Atlanta GA 30384-8755
8607719         *                NCR Corporation, P.O. Box 198755, Atlanta GA 30384-8755
8607734         *                NCR Corporation, P.O. Box 198755, Atlanta GA 30384-8755
8607092         *                NCR Corporation, PO Box 198755, Atlanta GA 30384-8755
8607623         *                NICOLLET RESIDENCES, LLC, Dykema Gossett PLLC, c/o Jonathan E. Aberman, Esq., 10 S. WACKER DR., STE. 2300,
                                 Chicago, IL 60606-7439
8606716         *                Paytronix Systems Inc, 80 Bridge St, Newton MA 02458-1119
8607507         *                Perkins Coie LLP, PO Box 24643, Seattle WA 98124-0643
8607657         *                Produce Alliance, 2055 Nelson Miller Parkway, Louisville KY 40223-2185
8606717         *                QSR Automations Inc, 2301 Stanley Gault Parkway, Louisville KY 40223-4173
8607716         *                R.L. Schrieber, P.O. Box 95000-5970, Philadelphia PA 19195-0001
8607512         *                Roto-Rooter Services Company, 5672 Collections Center Drive, Chicago IL 60693-0056
8607513         *                Stanley Convergent Security, Solutions, Inc., Dept. CH 10651, Palatine IL 60055-0001
8607044         *                State of Michigan, 7150 Harris Dr., P.O. Box 30005, Lansing MI 48909-7505
8607575         *                Steptoe & Johnson PLLC, P.O. Box 247, Bridgeport WV 26330-0247
8607096         *                Sweet House Foundation, 254 Fulton Street E, Grand Rapids MI 49503-3211
8607070         *                TDS, P.O.Box 9451, Palatine IL 60094
8607558         *                Tech Masters Inc., 2024 SW 6th St., Lincoln NE 68522-1749
8607735         *                The Green Company, 7310 Woodward Ave, Ste 740, Detroit MI 48202-3165
8607534         *                Time Warner Cable, Box 223085, Pittsburgh PA 15251-2085
8607721         *                Town Center Inc., P.O. Box 2273, Brighton MI 48116-6073
8607472         *                US Signal, 201 Ionia Ave SW, Grand Rapids MI 49503-4136
8600990         *+               US Signal Company LLC, 201 Ionia Ave SW, Grand Rapids, MI 49503-4136
8607045         *                Wolf Tanglefoot LLC, c/o Rachel L. Hillegonds, Miller Johnson, PO Box 306, Grand Rapids, MI 49501-0306
aty             ##+              David M. Eisenberg, Erman Teicher Miller Zucker & Freedman, 400 Galleria Officentre, Ste 444, Southfield, MI 48034-2162
8579051         ##+              Accounting Principals dba Ajilon, c/o Lisa Werner, 10151 Deerwood Park Blvd, Jacksonville FL 32256-0592
8607448         ##               Brewers of Indiana Guild, 1010 Central Avenue, Suite B, Indianapolis IN 46202-2776
8574363         ##+              Brian and Danielle Brennan, 5950 Egypt Valley Ave. NE, Rockford MI 49341-8208
8607562         ##               Derby City Environmental, 3610 Camp Ground Rd., Louisville KY 40211-2001
8574388         ##+              Detroit Health Department, 3245 E. Jefferson, Suite 100, Detroit MI 48207-4222
8574389         ##+              DoorDash, 901 Market Street, 6th Floor, San Francisco CA 94103-1740
8574436         ##+              John Fulkerson, 7314 Lane Park Drive, Dallas TX 75225-2462
8574440         ##               Kaat's Water Conditioning, Inc, 3470 Three Mile Road NW, Grand Rapids MI 49534-1228
8607084         ##               Keg Logistics LLC, 9360 Station Street #325, Lone Tree CO 80124-6811
8607596         ##               Mark's Reddi Rooter & Plumbing, 1425 Gilson Street, Madison WI 53715-2123
8607091         ##               Metro Detroit Screen Printing, 15841 24 Mile Road, Macomb MI 48042-2805
8607625         ##               Open Works, 4742 N 24th St, Ste 450, Phoenix AZ 85016-4856
8574480         ##+              Perrigo Printing, 125 Ottawa Ave. NW, Ledyard Bilding, Grand Rapids MI 49503-2898
8607554         ##               Quench Fine Wines, 11526 Cary St., Ste. B, La Vista NE 68128-5588
8574502         ##+              Sarah Jones, 915 Washington St. #101, Kansas City MO 64105-2255
8607574         ##               Sonitrol of Western Kentucky, 10600 Timberwood Circle, Suite 1, Louisville KY 40223-5368
8574516         ##+              The Knot, 11106 Mockingbird Drive, Omaha NE 68137-2331
8607518         ##               Vintegrity LLC, 919 E 14th Ave N, Kansas City MO 64116-3703
8574533         ##               Waste Management, P.O. Box 9001054, Louisville KY 40290-1054
8574394         ##+              eFileCabinet, 3300 N. Ashton Blvd., Suite 400, Lehi UT 84043-5351

TOTAL: 1 Undeliverable, 66 Duplicate, 21 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 18, 2021                                        Signature:          /s/Joseph Speetjens
                          Case:20-01947-jwb                Doc #:496 Filed: 06/18/2021                       Page 17 of 24
District/off: 0646-1                                              User: admin                                                          Page 17 of 23
Date Rcvd: Jun 16, 2021                                           Form ID: pdf014                                                    Total Noticed: 712



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 15, 2021 at the address(es) listed below:
Name                             Email Address
Anh P. Nguyen
                                 on behalf of Creditor Fourth Enterprises LLC f/n/a HotSchedules nguyen@slollp.com

Anthony J. Kochis
                                 on behalf of Creditor HC Woodward LLC akochis@wolfsonbolton.com stravis@wolfsonbolton.com

Brandon Schumacher
                                 on behalf of Creditor Corrigan Moving Systems/Corrigan Logistics bschumacher@fosterswift.com

Craig E. Zucker
                                 on behalf of Creditor Great Lakes West LLC czucker@maddinhauser.com, bmansfield@maddinhauser.com

Craig E. Zucker
                                 on behalf of Creditor Great Lakes Hotel Supply Co. czucker@maddinhauser.com bmansfield@maddinhauser.com

David E. Bevins
                                 on behalf of Creditor Project Oscar LLC ECF-Deb@rhoadesmckee.com, ecf@rhoadesmckee.com

David M. Eisenberg
                                 on behalf of Creditor Great Lakes Hotel Supply Co. deisenberg@maddinhauser.com

David M. Eisenberg
                                 on behalf of Creditor Great Lakes West LLC deisenberg@maddinhauser.com

Dean E. Rietberg
                                 Dean.E.Rietberg@usdoj.gov

Denise D. Twinney
                                 on behalf of Creditor Innovo Development Group LLC bkfilings@wardroplaw.com

Denise D. Twinney
                                 on behalf of Creditor JK East Beltline Real Estate LLC bkfilings@wardroplaw.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor HopCat-Kansas City LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor HopCat-Kalamazoo LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor HopCat-GR Beltline LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor HopCat-Royal Oak LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor HopCat-Port St. Lucie LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor 9 Volt LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor GRBC Holdings LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Interested Party HopCat-Port St. Lucie LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor Luck of the Irish LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Interested Party HopCat-Kansas City LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor Barfly Ventures LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor EL Brewpub LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Debtor HopCat-Concessions LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                                 on behalf of Interested Party HopCat-Madison LLC evoneitzen@wnj.com, jnikodemski@wnj.com
                          Case:20-01947-jwb            Doc #:496 Filed: 06/18/2021                     Page 18 of 24
District/off: 0646-1                                          User: admin                                                       Page 18 of 23
Date Rcvd: Jun 16, 2021                                       Form ID: pdf014                                                 Total Noticed: 712
Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-GR Beltline LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Chicago LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Ann Arbor LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party 9 Volt LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Holland LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Lincoln LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Madison LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Concessions LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor Barfly Management LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor 50 Amp Fuse LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-St. Louis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Ann Arbor LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party EL Brewpub LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Indianapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Lexington LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Minneapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-St. Louis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Chicago LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Detroit LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Lincoln LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Kalamazoo LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Indianapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Holland LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Lexington LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Royal Oak LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Minneapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party 50 Amp Fuse LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Louisville LLC evoneitzen@wnj.com, jnikodemski@wnj.com
                           Case:20-01947-jwb             Doc #:496 Filed: 06/18/2021                          Page 19 of 24
District/off: 0646-1                                            User: admin                                                           Page 19 of 23
Date Rcvd: Jun 16, 2021                                         Form ID: pdf014                                                     Total Noticed: 712
Elisabeth M. Von Eitzen
                               on behalf of Interested Party GRBC Holdings LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-Louisville LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party Luck of the Irish LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elizabeth B. Vandesteeg
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC evandesteeg@sfgh.com,
                               bkdocket@sfgh.com

Erika R. Barnes
                               on behalf of Creditor 1064 Bardstown LLC ebarnes@stites.com, cbeatty@stites.com;docketclerk@stites.com

James Alan Ziehmer
                               on behalf of Creditor State of Michigan - Department of Treasury ziehmerj@michigan.gov collinsm16@michigan.gov

Jason M. Torf
                               on behalf of Creditor Gordon Food Service Inc. jason.torf@icemiller.com

Jeff A. Moyer
                               on behalf of Creditor Project 35 LLC jeff@thebankruptcygrp.com,
                               crissy@thebankruptcygrp.com;heather@thebankruptcygrp.com

John C. Cannizzaro
                               on behalf of Creditor Gordon Food Service Inc. john.cannizzaro@icemiller.com

John T. Piggins
                               on behalf of Interested Party Mark Sellers ecfpigginsj@millerjohnson.com 8473902420@filings.docketbird.com

Judith Greenstone Miller
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC jmiller@jaffelaw.com,
                               tneddermeyer@jaffelaw.com

Michael Aaron Brandess
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC mbrandess@sfgh.com,
                               bkdocket@sfgh.com

Michael E. Moore
                               on behalf of Interested Party Mercantile Bank of Michigan moore@millercanfield.com
                               laitila@millercanfield.com;wysocki@millercanfield.com

Michael M. Malinowski
                               on behalf of Interested Party MIKE MALINOWSKI ecf@malinowskilaw.com malinowski.michaelr105404@notify.bestcase.com

Michael Robert Bell
                               on behalf of Creditor State of Michigan - Department of Treasury BellM1@Michigan.gov collinsm16@michigan.gov

Michael V. Maggio
                               michael.v.maggio@usdoj.gov

Nicholas J. Spigiel
                               on behalf of Interested Party GTW Depot LLC nspigiel@kreisenderle.com, dquick@kreisenderle.com

Norman C. Witte
                               on behalf of Creditor A&G Partnership LLC ncwitte@wittelaw.com, mmallswede@wittelaw.com

Patrick E. Sweeney
                               on behalf of Creditor 58 Ionia Holdings LLC psweeney@rhoadesmckee.com, kjhaisma@rhoadesmckee.com

Patrick E. Sweeney
                               on behalf of Creditor Ionia Ventures LLC psweeney@rhoadesmckee.com, kjhaisma@rhoadesmckee.com

Paul R. Hage
                               on behalf of Other Professional Jaffe Raitt Heuer & Weiss P.C. phage@jaffelaw.com, tneddermeyer@jaffelaw.com

Paul R. Hage
                               on behalf of Other Professional Sugar Felsenthal Grais & Helsinger LLP phage@jaffelaw.com, tneddermeyer@jaffelaw.com

Paul R. Hage
                               on behalf of Trustee Thomas A. Bruinsma phage@jaffelaw.com tneddermeyer@jaffelaw.com

Paul R. Hage
                               on behalf of Other Professional Amherst Consulting LLC phage@jaffelaw.com, tneddermeyer@jaffelaw.com

Paul R. Hage
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC phage@jaffelaw.com,
                               tneddermeyer@jaffelaw.com

Rebecca Marie Smith
                               on behalf of Creditor Michigan Unemployment Insurance Agency Smithr72@michigan.gov gerena@michigan.gov
                        Case:20-01947-jwb             Doc #:496 Filed: 06/18/2021                       Page 20 of 24
District/off: 0646-1                                         User: admin                                                        Page 20 of 23
Date Rcvd: Jun 16, 2021                                      Form ID: pdf014                                                  Total Noticed: 712
Robert F. Wardrop, II
                            on behalf of Creditor JK East Beltline Real Estate LLC bkfilings@wardroplaw.com
                            bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com

Robert F. Wardrop, II
                            on behalf of Creditor Innovo Development Group LLC bkfilings@wardroplaw.com,
                            bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com

Ronald E. Gold
                            on behalf of Creditor First Savings Bank rgold@fbtlaw.com awebb@fbtlaw.com;eseverini@fbtlaw.com;sbryant@fbtlaw.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Kansas City LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Indianapolis LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Royal Oak LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Kalamazoo LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Ann Arbor LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-St. Louis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Lincoln LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor Barfly Ventures LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-Royal Oak LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-GR Beltline LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor 9 Volt LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-Ann Arbor LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-Concessions LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-Holland LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party GRBC Holdings LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Concessions LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Holland LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Louisville LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor Barfly Management LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-Port St. Lucie LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-Louisville LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party 50 Amp Fuse LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com
                    Case:20-01947-jwb               Doc #:496 Filed: 06/18/2021                       Page 21 of 24
District/off: 0646-1                                       User: admin                                                          Page 21 of 23
Date Rcvd: Jun 16, 2021                                    Form ID: pdf014                                                    Total Noticed: 712
Rozanne M. Giunta
                          on behalf of Debtor HopCat-Detroit LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Lexington LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor 50 Amp Fuse LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Chicago LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party EL Brewpub LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-St. Louis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Lexington LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party 9 Volt LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-GR Beltline LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Chicago LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Kalamazoo LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Madison LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Minneapolis LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party Luck of the Irish LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor Luck of the Irish LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor EL Brewpub LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Madison LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Port St. Lucie LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor GRBC Holdings LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Indianapolis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Lincoln LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Minneapolis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Kansas City LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Scott A. Wolfson
                          on behalf of Creditor HC Woodward LLC swolfson@wolfsonbolton.com stravis@wolfsonbolton.com

Shannon L. Deeby
                          on behalf of Creditor Fourth Enterprises LLC f/n/a HotSchedules sdeeby@clarkhill.com

Stephen B. Grow
                          on behalf of Interested Party GRBC Holdings LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Kansas City LLC sgrow@wnj.com, bpowers@wnj.com
                   Case:20-01947-jwb               Doc #:496 Filed: 06/18/2021                     Page 22 of 24
District/off: 0646-1                                      User: admin                                                Page 22 of 23
Date Rcvd: Jun 16, 2021                                   Form ID: pdf014                                          Total Noticed: 712
Stephen B. Grow
                          on behalf of Debtor HopCat-Kalamazoo LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Lincoln LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor Luck of the Irish LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Concessions LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Minneapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Kansas City LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Chicago LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Madison LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Royal Oak LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Holland LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor EL Brewpub LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor 9 Volt LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Ann Arbor LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party Luck of the Irish LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-St. Louis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Indianapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor 50 Amp Fuse LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-GR Beltline LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Louisville LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Indianapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor GRBC Holdings LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Louisville LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Lexington LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor Barfly Ventures LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Minneapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Ann Arbor LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Kalamazoo LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Royal Oak LLC sgrow@wnj.com, bpowers@wnj.com
                        Case:20-01947-jwb             Doc #:496 Filed: 06/18/2021                     Page 23 of 24
District/off: 0646-1                                         User: admin                                                      Page 23 of 23
Date Rcvd: Jun 16, 2021                                      Form ID: pdf014                                                Total Noticed: 712
Stephen B. Grow
                            on behalf of Interested Party HopCat-St. Louis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Concessions LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Chicago LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-GR Beltline LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party EL Brewpub LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Lexington LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party 9 Volt LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Detroit LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Lincoln LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Holland LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Madison LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party 50 Amp Fuse LLC sgrow@wnj.com, bpowers@wnj.com

Steven L. Rayman
                            on behalf of Interested Party CIP Administrative LLC courtmail@raymanknight.com,
                            nikki@cbhattorneys.com;teresa@cbhattorneys.com;christy@cbhattorneys.com;1140866420@filings.docketbird.com

Thomas A. Bruinsma
                            thomasbruinsma@earthlink.net MI08@ecfcbis.com

Timothy F. Nixon
                            on behalf of Creditor 222 Venture LLP tnixon@gklaw.com, kboucher@gklaw.com;ekulpinski@gklaw.com

Wesley Jacob Carrillo
                            on behalf of Creditor CAD Management LLC wcarrillo@enszjester.com

Wesley Jacob Carrillo
                            on behalf of Creditor Tholen Westport LLC wcarrillo@enszjester.com

Wesley Jacob Carrillo
                            on behalf of Creditor Hood Westport LLC wcarrillo@enszjester.com

Wesley Jacob Carrillo
                            on behalf of Creditor Irving Westport LLC wcarrillo@enszjester.com


TOTAL: 178
       Case:20-01947-jwb           Doc #:496 Filed: 06/18/2021         Page 24 of 24



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

IN THE MATTER OF:

BARFLY VENTURES, LLC                                                Case No.: BG 0-01947
                                                                    Chapter 7
      Debtor.
_______________________________/ /

            AMENDED-NOTICE OF §341 FIRST MEETING OF CREDITORS

        Thomas A. Bruinsma, Trustee (“Trustee”), hereby gives notice that the §341 First
Meeting of Creditors in this matter, originally scheduled for July 6, 2021 @ 1:00 has been
scheduled for Tuesday, July 6, 2021, commencing at 1:00 , and shall be held telephonically
due to the concerns about COVID-19/coronavirus.

       Debtors, creditors and other interested parties should call the following conference line

on the designated date and time:


                       DIAL:          1-866-747-4099

                       CONFERENCE ROOM NO.: 4769073 #

Counsels please be advised that if the Trustee has not been furnished all bank statements through
the filing date, all vehicle titles, copies of all recorded mortgages and the previous year’s tax
returns, more than 3 days prior to calling your case, your client[s]’ case will be adjourned, and
likely for another 30 days. If your client[s] are not physically present with you, you will be
required to attest that you have personally examined the debtor[s]’ identification and they are the
party present testifying on the telephone.

Multiple meetings will be scheduled during the same hour. Upon being connected to the
conference call, all parties must immediately mute their lines until their case is called by the
Trustee. Parties do not need to announce their names until their case is called. All meetings will
be recorded by the Trustee. Any other recording is prohibited. Please contact the trustee with
questions.


Dated: June 15, 2021                                 By:             /s/                .
                                                            Thomas A. Bruinsma
                                                            Chapter 7 Trustee
                                                            6812 Old 28th Street, SE, Suite E
                                                            Grand Rapids, MI 49546
                                                            (616) 975-2010
